

SECOND AMENDED AND RESTATED
LOAN AND SECURITY AGREEMENT


THIS SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT (this “Agreement”)
dated as of April 3, 2017 (the “Effective Date”) by and among SILICON VALLEY
BANK, a California corporation (“Bank”), JIFF INC., a Delaware corporation
(“Jiff”), and CASTLIGHT HEALTH, INC., a Delaware corporation (“Castlight”;
together with Jiff, individually and collectively, jointly and severally,
“Borrower”), provides the terms on which Bank shall lend to Borrower and
Borrower shall repay Bank.
RECITALS
A.    Bank and Borrower have entered into that certain Amended and Restated Loan
and Security Agreement dated as of August 29, 2016 (as the same has been
amended, modified, supplemented, renewed, or otherwise modified, from to time,
the “Prior Loan Agreement”). Pursuant to the Prior Loan Agreement, Bank made
certain loans and other credit accommodations available to Borrower, including
(i) a term loan in the aggregate principal amount of Seven Million Five Hundred
Thousand Dollars ($7,500,000) (the “Existing Term Loan Facility”), and (ii) a
recurring revenue line of credit in the aggregate principal amount of Five
Million Dollars ($5,000,000) (the “Existing Recurring Revenue Loan Facility”;
together with the Existing Term Loan Facility, collectively, the “Existing Loan
Facilities”).
B.    Borrower has requested, and Bank has agreed, to among other things, (i)
refinance the Existing Term Loan Facility owing to Bank under the Prior Loan
Agreement in its entirety and provide a new term loan to Borrower, (ii) increase
the availability amount under the Existing Recurring Revenue Loan Facility, and
(iii) replace, amend and restate the Prior Loan Agreement in its entirety.
AGREEMENT
The parties hereby agree that the Prior Loan Agreement is hereby amended,
restated, and replaced in its entirety as follows:
1.ACCOUNTING AND OTHER TERMS
Except as otherwise provided in this Agreement, (i) accounting terms not defined
in this Agreement and (ii) calculations and determinations shall be construed or
made following GAAP. Capitalized terms not otherwise defined in this Agreement
shall have the meanings set forth in Section 13. All other terms contained in
this Agreement, unless otherwise indicated, shall have the meaning provided by
the Code to the extent such terms are defined therein.
2.    LOAN AND TERMS OF PAYMENT
2.1    Promise to Pay. Borrower hereby unconditionally promises to pay Bank the
outstanding principal amount of all Credit Extensions and accrued and unpaid
interest thereon as and when due in accordance with this Agreement.
2.2    Outstanding Obligations under Existing Term Loan Facility. Borrower
represents and warrants to Bank that as of the Effective Date, the outstanding
principal balance of the Existing Term Loan Facility is Five Million Five
Hundred Seventy Seven Thousand One Hundred Seventy-Two Dollars ($5,577,172).
Borrower represents and warrants to Bank that all of such sum is due and owing
Bank, without offset or defense of any kind or nature and in the event Borrower
has any offsets or defenses thereto, Borrower hereby irrevocably waives all such
offsets and defenses. Borrower acknowledges and agrees that there is no further
availability to borrow under the Existing Term Loan Facility and that the
provisions of this Agreement and the Loan Documents shall supersede all prior
agreements with respect to the Existing Term Loan Facility. On the Effective
Date, Borrower shall use the proceeds of the Term Loan to repay in full all of
the Obligations owing to Bank under the Existing Term Loan Facility (including,
without limitation, the accrued portion of the “Final Payment” due to Bank under
the Prior Loan Agreement).
2.3    Revolving Advances.
(a)    Availability. Subject to the terms and conditions of this Agreement and
to deduction of Reserves, Bank shall, after the completion of the Initial Audit,
make Advances not exceeding the Availability Amount. Amounts borrowed under the
Revolving Line may be repaid and, prior to the Revolving Line Maturity Date,
reborrowed, subject to the applicable terms and conditions precedent herein.
Bank and Borrower agree to use reasonable efforts and work in good faith to
complete the Initial Audit within ninety (90) days after the Effective Date.
(b)    Termination; Repayment. The Revolving Line terminates on the Revolving
Line Maturity Date, when the principal amount of all Advances, the unpaid
interest thereon, and all other Obligations relating to the Revolving Line shall
be immediately due and payable.
2.4    Term Loan.
(a)    Availability. Subject to the terms and conditions of this Agreement, Bank
shall make one (1) term loan available to Borrower in an amount not to exceed
the Term Loan Amount on or about the Effective Date.
(b)    Repayment. Borrower shall repay the Term Loan as follows:
(i)    Interest-Only Payments. Borrower shall make monthly payments of accrued
and unpaid interest only commencing on May 1, 2017 and continuing thereafter on
the first (1st) calendar day of each successive month during the Interest-Only
Period; and
(ii)    Principal and Interest Payments. Commencing on October 1, 2018 (the
“Conversion Date”) and continuing on the first (1st) calendar day of each month
thereafter, (i) thirty-six (36) equal installments of principal each in an
amount that would fully amortize the Term Loan over the Term Loan Repayment
Period, plus (ii) monthly payments of accrued interest (the “Term Loan
Payment”). All unpaid principal and accrued and unpaid interest on the Term Loan
is due and payable in full on the Term Loan Maturity Date.
(c)    Prepayment.
(i)    Mandatory Prepayment Upon an Acceleration. If the Term Loan is
accelerated by Bank following the occurrence of an Event of Default or otherwise
as provided herein, Borrower shall immediately pay to Bank an amount equal to
the sum of: (A) all accrued and unpaid interest with respect to the Term Loan
through the date the prepayment is made; plus (B) all unpaid principal with
respect to the Term Loan; plus (C) the Final Payment; plus (D) the Deferred Jiff
Final Payment; plus (E) the Make-Whole Premium; plus (F) all other unpaid sums,
if any, that shall have become due and payable hereunder with respect to the
Term Loan as of the date of repayment, including interest at the Default Rate
with respect to any past due amounts.
(ii)    Voluntary Prepayment. At Borrower’s option, so long as an Event of
Default has not occurred and is not continuing, Borrower shall have the option
to prepay all, but not less than all, of the Term Loan advanced by Bank under
this Agreement, provided that Borrower (A) provides written notice to Bank of
its election to exercise to prepay the Term Loan at least ten (10) Business Days
prior to such prepayment, and (B) pays, on the date of the prepayment (1) all
accrued and unpaid interest with respect to the Term Loan through the date the
prepayment is made; plus (2) all unpaid principal with respect to the Term Loan;
plus (3) the Final Payment; plus (4) the Deferred Jiff Final Payment; plus (5)
the Make-Whole Premium; plus (6) all other unpaid sums, if any, that shall have
become due and payable hereunder with respect to the Term Loan.
2.5    Overadvances. If, at any time, the outstanding principal amount of any
Advances exceeds the lesser of either the Revolving Line or the Borrowing Base,
Borrower shall immediately pay to Bank in cash the amount of such excess (such
excess, the “Overadvance”). Without limiting Borrower’s obligation to repay Bank
any Overadvance, Borrower agrees to pay Bank interest on the outstanding amount
of any Overadvance, on demand, at a per annum rate equal to the rate that is
otherwise applicable to Advances plus five percent (5.0%).
2.6    Payment of Interest on the Credit Extensions.
(a)    Interest Rate.
(i)    Advances. Subject to Section 2.6(b), the principal amount outstanding
under the Revolving Line shall accrue interest at a floating per annum rate
equal to the Prime Rate plus one-half of one percent (0.50%), which interest
shall be payable monthly in accordance with Section 2.6(d) below.
(ii)    Term Loan. Subject to Section 2.6(b), the principal amount outstanding
for the Term Loan shall accrue interest at a floating per annum rate equal to
the Prime Rate minus one percent (1.00%) but not less than zero percent (0%).
Interest on the Term Loan shall be payable monthly in accordance with
Section 2.4(b) above.
(b)    Default Rate. Immediately upon the occurrence and during the continuance
of an Event of Default, Obligations shall bear interest at a rate per annum
which is five percent (5.0%) above the rate that is otherwise applicable thereto
(the “Default Rate”). Fees and expenses which are required to be paid by
Borrower pursuant to the Loan Documents (including, without limitation, Bank
Expenses) but are not paid when due shall bear interest until paid at a rate
equal to the highest rate applicable to the Obligations. Payment or acceptance
of the increased interest rate provided in this Section 2.6(b) is not a
permitted alternative to timely payment and shall not constitute a waiver of any
Event of Default or otherwise prejudice or limit any rights or remedies of Bank.
(c)    Adjustment to Interest Rate. Changes to the interest rate of any Credit
Extension based on changes to the Prime Rate shall be effective on the effective
date of any change to the Prime Rate and to the extent of any such change.
(d)    Payment; Interest Computation. (i) Interest on the Revolving Line is
payable monthly on the last calendar day of each month and (ii) interest on the
Term Loan is payable in accordance with Section 2.4(b). Interest shall be
computed on the basis of a 360-day year for the actual number of days elapsed.
In computing interest, (1) all payments received after 12:00 p.m. Pacific time
on any day shall be deemed received at the opening of business on the next
Business Day, and (1) the date of the making of any Credit Extension shall be
included and the date of payment shall be excluded; provided, however, that if
any Credit Extension is repaid on the same day on which it is made, such day
shall be included in computing interest on such Credit Extension.
2.7    Fees. Borrower shall pay to Bank:
(a)    Commitment Fee. A fully earned, non-refundable, commitment fee of One
Hundred Forty-Four Thousand Five Hundred Eighty-Nine and 04/100 Dollars
($144,589.04) due and payable as follows: (i) Twenty Five Thousand Dollars
($25,000) due on August 29, 2017, (ii) Seventy-Five Thousand Dollars ($75,000)
due on April 3, 2018, and (iii) Forty-Four Thousand Five Hundred Eighty-Nine and
04/100 Dollars ($44,589.04) due on April 3, 2019 (collectively, the “Commitment
Fee”); provided, however, upon the acceleration of the Obligations or the
termination of this Agreement, the remaining portion of the Commitment Fee (if
any) shall be due and payable in full.
(b)    Deferred Jiff Final Payment. On the earlier of (i) the Term Loan Maturity
Date, (ii) the final payment date of the Term Loan, or (iii) at the time of a
prepayment pursuant to the terms of Section 2.4(c), Borrower shall pay the
Deferred Jiff Final Payment.
(c)    Final Payment. On the earlier of (i) the Term Loan Maturity Date, (ii)
the final payment date of the Term Loan, or (iii) at the time of a prepayment
pursuant to the terms of Section 2.4(c), Borrower shall pay, in addition to the
outstanding principal, accrued and unpaid interest, and all other amounts due on
such date with respect to the Term Loan, an amount equal to the Final Payment.
(d)    Make-Whole Premium. The Make-Whole Premium when due pursuant to the terms
of Section 2.4(c) of this Agreement.
(e)    Termination Fee. Upon termination of this Agreement for any reason prior
to the Revolving Line Maturity Date, in addition to the payment of any other
amounts then-owing, a termination fee in an amount equal to Two Hundred Fifty
Thousand Dollars ($250,000) (the “Termination Fee”). Notwithstanding the
foregoing, Bank agrees to waive the Termination Fee if Bank closes on the
refinance and re-documentation of the Revolving Line under this Agreement under
another division of Bank (in its sole and exclusive discretion).
(f)    Good Faith Deposit. Borrower has paid to Bank a deposit of Thirty
Thousand Dollars ($30,000) (the “Good Faith Deposit”) to initiate Bank’s due
diligence review process. Any portion of the Good Faith Deposit not utilized to
pay Bank Expenses will be paid to Borrower.
(g)    Bank Expenses. All Bank Expenses (including reasonable attorneys’ fees
and expenses for documentation and negotiation of this Agreement) incurred
through and after the Effective Date, when due (or, if no stated due date, upon
demand by Bank).
(h)    Fees Fully Earned. Unless otherwise provided in this Agreement or in a
separate writing by Bank, Borrower shall not be entitled to any credit, rebate,
or repayment of any fees earned by Bank pursuant to this Agreement
notwithstanding any termination of this Agreement or the suspension or
termination of Bank’s obligation to make loans and advances hereunder. Bank may
deduct amounts owing by Borrower under the clauses of this Section 2.7 pursuant
to the terms of Section 2.8(c). Bank shall provide Borrower written notice of
deductions made from the Designated Deposit Account pursuant to the terms of the
clauses of this Section 2.7.
2.8    Payments; Application of Payments; Debit of Accounts.
(a)    All payments to be made by Borrower under any Loan Document shall be made
in immediately available funds in Dollars, without setoff or counterclaim,
before 12:00 p.m. Pacific time on the date when due. Payments of principal
and/or interest received after 12:00 p.m. Pacific time are considered received
at the opening of business on the next Business Day. When a payment is due on a
day that is not a Business Day, the payment shall be due the next Business Day,
and additional fees or interest, as applicable, shall continue to accrue until
paid.
(b)    Bank has the exclusive right to determine the order and manner in which
all payments with respect to the Obligations may be applied. Borrower shall have
no right to specify the order or the accounts to which Bank shall allocate or
apply any payments required to be made by Borrower to Bank or otherwise received
by Bank under this Agreement when any such allocation or application is not
specified elsewhere in this Agreement.
(c)    Bank may debit any of Borrower’s deposit accounts, including the
Designated Deposit Account, for principal and interest payments or any other
amounts Borrower owes Bank when due. These debits shall not constitute a
set-off.
2.9    Withholding. Payments received by Bank from Borrower under this Agreement
will be made free and clear of and without deduction for any and all present or
future taxes, levies, imposts, duties, deductions, withholdings, assessments,
fees or other charges imposed by any Governmental Authority (including any
interest, additions to tax or penalties applicable thereto). Specifically,
however, if at any time any Governmental Authority, applicable law, regulation
or international agreement requires Borrower to make any withholding or
deduction from any such payment or other sum payable hereunder to Bank, Borrower
hereby covenants and agrees that the amount due from Borrower with respect to
such payment or other sum payable hereunder will be increased to the extent
necessary to ensure that, after the making of such required withholding or
deduction, Bank receives a net sum equal to the sum which it would have received
had no withholding or deduction been required, and Borrower shall pay the full
amount withheld or deducted to the relevant Governmental Authority. Borrower
will, upon request, furnish Bank with proof reasonably satisfactory to Bank
indicating that Borrower has made such withholding payment; provided, however,
that Borrower need not make any withholding payment if the amount or validity of
such withholding payment is contested in good faith by appropriate and timely
proceedings and as to which payment in full is bonded or reserved against by
Borrower. The agreements and obligations of Borrower contained in this
Section 2.9 shall survive the termination of this Agreement.
3.    CONDITIONS OF LOANS
3.1    Conditions Precedent to Initial Credit Extension. Bank’s obligation to
make the initial Credit Extension is subject to the condition precedent that
Bank shall have received, in form and substance satisfactory to Bank, such
documents, and completion of such other matters, as Bank may reasonably deem
necessary or appropriate, including, without limitation:
(a)    duly executed original signatures to the Loan Documents;
(b)    duly executed original signatures to Control Agreements with SVB Asset
Management and Morgan Stanley;
(c)    the Operating Documents and long-form good standing certificates of
Borrower certified by the Secretary of State (or equivalent agency) of
Borrower’s jurisdiction of organization or formation and each jurisdiction in
which Borrower is qualified to conduct business, each as of a date no earlier
than thirty (30) days prior to the Effective Date;
(d)    duly executed original signatures to the completed Borrowing Resolutions
for Borrower;
(e)    certified copies, dated as of a recent date, of financing statement
searches, as Bank may reasonably request, accompanied by written evidence
(including any UCC termination statements) that the Liens indicated in any such
financing statements constitute Permitted Liens;
(f)    the Perfection Certificate of Borrower, together with the duly executed
original signature thereto;
(g)    the Payment/Advance Form for the Term Loan;
(h)    evidence satisfactory to Bank that the insurance policies and
endorsements required by Section 6.7 hereof are in full force and effect,
together with appropriate evidence showing lender loss payable and/or additional
insured clauses or endorsements in favor of Bank; and
(i)    payment of the fees and Bank Expenses then due as specified in
Section 2.7 hereof.
3.2    Conditions Precedent to all Credit Extensions. Bank’s obligations to make
each Credit Extension, including the initial Credit Extension, is subject to the
following conditions precedent:
(a)    timely receipt of (i) the Credit Extension request and any materials and
documents required by Section 3.5 or (ii) Payment/Advance Form for the Term
Loan;
(b)    the representations and warranties in this Agreement shall be true,
accurate, and complete in all material respects on the date of the proposed
Credit Extension and the Payment/Advance Form, as applicable, taking into
account updates thereof subsequent to the Effective Date to the extent permitted
by notice to Bank by one or more specific provisions of this Agreement;
provided, however, that such materiality qualifier shall not be applicable to
any representations and warranties that already are qualified or modified by
materiality in the text thereof; and provided, further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date, and no
Event of Default shall have occurred and be continuing or result from the Credit
Extension. Each Credit Extension is Borrower’s representation and warranty on
that date that the representations and warranties in this Agreement remain true,
accurate, and complete in all material respects taking into account updates
thereof subsequent to the Effective Date to the extent permitted by notice to
the Bank by one or more specific provisions of this Agreement; provided,
however, that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof; and provided, further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date; and
(c)    in Bank’s sole discretion, there has not been a Material Adverse Change.
If any event, condition, circumstances or other factor (collectively,
“Circumstances”) exists or does not exist whose existence or non-existence
serves as justification under Section 3.1 or this Section 3.2 for Bank’s refusal
to make a requested Credit Extension, the existence or non-existence or such
Circumstances shall not constitute an Event of Default under Section 8 unless it
independently constitutes an Event of Default pursuant to another provision of
this Agreement.
3.3    Post-Closing Conditions. Within ninety (90) days after the Effective
Date, Borrower shall make commercially reasonable efforts to deliver to Bank, in
form and substance satisfactory to Bank, a bailee waiver for each location where
Borrower maintains property with Sungard, duly executed by Sungard in favor of
Bank.
3.4    Covenant to Deliver. Except as otherwise provided in Section 3.3,
Borrower agrees to deliver to Bank each item required to be delivered to Bank
under this Agreement as a condition precedent to any Credit Extension. Borrower
expressly agrees that a Credit Extension made prior to the receipt by Bank of
any such item shall not constitute a waiver by Bank of Borrower’s obligation to
deliver such item, and the making of any Credit Extension in the absence of a
required item shall be in Bank’s sole discretion.
3.5    Procedures for Borrowing. Subject to the prior satisfaction of all other
applicable conditions to the making of an Advance or the Term Loan set forth in
this Agreement, to obtain an Advance or the Term Loan, Borrower shall notify
Bank (which notice shall be irrevocable) by electronic mail by 12:00 p.m.
Pacific time on the Funding Date of the Advance or the Term Loan. Such notice
shall be made by Borrower through Bank’s online banking program, provided,
however, if Borrower is not utilizing Bank’s online banking program, then such
notice shall be in a written format acceptable to Bank that is executed by an
Authorized Signer. Bank shall have received satisfactory evidence that the
provision of such notices and the requests for Advances and/or Term Loan have
been approved by the Board. In connection with any such notification, Borrower
must promptly deliver to Bank by electronic mail or through Bank’s online
banking program such reports and information, including without limitation,
sales journals, cash receipts journals, accounts receivable aging reports, as
Bank may request in its sole discretion. Bank shall credit proceeds of an
Advance and/or the Term Loan to the Designated Deposit Account. Bank may make
Advances and/or the Term Loan under this Agreement based on instructions from an
Authorized Signer or without instructions if the Advances and/or the Term Loan
are necessary to meet Obligations which have become due.
4.    CREATION OF SECURITY INTEREST.
4.1    Grant of Security Interest. Borrower hereby grants Bank, to secure the
payment and performance in full of all of the Obligations, a continuing security
interest in, and pledges to Bank, the Collateral, wherever located, whether now
owned or hereafter acquired or arising, and all proceeds and products thereof.
Borrower acknowledges that it previously has entered, and/or may in the future
enter, into Bank Services Agreements with Bank. Regardless of the terms of any
Bank Services Agreement, Borrower agrees that any amounts Borrower owes Bank
thereunder shall be deemed to be Obligations hereunder and that it is the intent
of Borrower and Bank to have all such Obligations secured by the first priority
perfected security interest in the Collateral granted herein (subject only to
Permitted Liens that are permitted pursuant to the terms of this Agreement to
have superior priority to Bank’s Lien in this Agreement).
If this Agreement is terminated, Bank’s Lien in the Collateral shall continue
until the Obligations (other than inchoate indemnity obligations) are repaid in
full in cash. Upon payment in full in cash of the Obligations (other than
inchoate indemnity obligations) and at such time as Bank’s obligation to make
Credit Extensions has terminated, Bank shall, at the sole cost and expense of
Borrower, release its Liens in the Collateral and all rights therein shall
revert to Borrower. In the event (x) all Obligations (other than inchoate
indemnity obligations), except for Bank Services, are satisfied in full, and
(y) this Agreement is terminated, Bank shall terminate the security interest
granted herein upon Borrower providing cash collateral acceptable to Bank in its
good faith business judgment for Bank Services, if any. Bank shall use
reasonable commercial efforts to inform Borrower within a commercially
reasonable period of time what constitutes acceptable cash collateral with
respect to each Bank Services Agreement in force and effect when Borrower
delivers its written termination notice. In the event such Bank Services consist
of outstanding Letters of Credit, Borrower shall provide to Bank cash collateral
in an amount equal to (x) if such Letters of Credit are denominated in Dollars,
then at least one hundred five percent (105.0%); and (y) if such Letters of
Credit are denominated in a Foreign Currency, then at least one hundred ten
percent (110.0%), of the Dollar Equivalent of the face amount of all such
Letters of Credit plus all interest, fees, and costs due or to become due in
connection therewith (as estimated by Bank in its business judgment), to secure
all of the Obligations relating to such Letters of Credit.
4.2    Priority of Security Interest. Borrower represents, warrants, and
covenants that the security interest granted herein is and shall at all times
continue to be a first priority perfected security interest in the Collateral
(subject only to Permitted Liens that are permitted pursuant to the terms of
this Agreement to have superior priority to Bank’s Lien under this Agreement).
If Borrower shall acquire a commercial tort claim, Borrower shall promptly
notify Bank in a writing signed by Borrower of the general details thereof and
grant to Bank in such writing a security interest therein and in the proceeds
thereof, all upon the terms of this Agreement, with such writing to be in form
and substance reasonably satisfactory to Bank.
4.3    Authorization to File Financing Statements. Borrower hereby authorizes
Bank to file financing statements, without notice to Borrower, with all
appropriate jurisdictions to perfect or protect Bank’s interest or rights
hereunder, including a notice that any disposition of the Collateral, by either
Borrower or any other Person, shall be deemed to violate the rights of Bank
under the Code.
5.    REPRESENTATIONS AND WARRANTIES
Borrower represents and warrants as follows:
5.1    Due Organization, Authorization; Power and Authority. Borrower is duly
existing and in good standing as a Registered Organization in its jurisdiction
of formation and is qualified and licensed to do business and is in good
standing in any jurisdiction in which the conduct of its business or its
ownership of property requires that it be qualified except where the failure to
do so could not reasonably be expected to have a material adverse effect on
Borrower’s business. In connection with this Agreement, Borrower has delivered
to Bank a completed certificate signed by Borrower, entitled “Perfection
Certificate”. Borrower represents and warrants to Bank that (1) Borrower’s exact
legal name is that indicated on the Perfection Certificate and on the signature
page hereof; (1) Borrower is an organization of the type and is organized in the
jurisdiction set forth in the Perfection Certificate; (1) the Perfection
Certificate accurately sets forth Borrower’s organizational identification
number or accurately states that Borrower has none; (1) the Perfection
Certificate accurately sets forth Borrower’s place of business, or, if more than
one, its chief executive office as well as Borrower’s mailing address (if
different than its chief executive office); (1) Borrower (and each of its
predecessors) has not, in the past five (5) years, changed its jurisdiction of
formation, organizational structure or type, or any organizational number
assigned by its jurisdiction; and (1) all other information set forth on the
Perfection Certificate pertaining to Borrower and each of its Subsidiaries is
accurate and complete (it being understood and agreed that Borrower may from
time to time update certain information in the Perfection Certificate after the
Effective Date to the extent permitted by one or more specific provisions in
this Agreement) whether by an updated Perfection Certificate or by written
notices from Borrower to Bank which will be deemed to update the Perfection
Certificate); provided, that the information therein with respect to Borrower’s
Intellectual Property, officers and outstanding taxes shall not be required to
be true as of any date other than the Effective Date except to the extent
expressly set forth to the contrary herein.
The execution, delivery and performance by Borrower of the Loan Documents to
which it is a party have been duly authorized, and do not (1) conflict with any
of Borrower’s organizational documents, (1) contravene, conflict with,
constitute a default under or violate any material Requirement of Law,
(1) contravene, conflict or violate any applicable order, writ, judgment,
injunction, decree, determination or award of any Governmental Authority by
which Borrower or any of its Subsidiaries or any of their property or assets may
be bound or affected, (1) require any action by, filing, registration, or
qualification with, or Governmental Approval from, any Governmental Authority
(except such Governmental Approvals which have already been obtained and are in
full force and effect) or (1) conflict with, contravene, constitute a default or
breach under, or result in or permit the termination or acceleration of, any
material agreement by which Borrower is bound. Borrower is not in default under
any agreement to which it is a party or by which it is bound in which the
default could reasonably be expected to have a material adverse effect on
Borrower’s business.
5.2    Collateral. Borrower has good title to, rights in, and the power to
transfer each item of the Collateral upon which it purports to grant a Lien
hereunder, free and clear of any and all Liens except Permitted Liens. Borrower
has no Collateral Accounts at or with any bank or financial institution other
than Bank or Bank’s Affiliates except for the First Republic Bank account
described in Section 6.8(a), the Collateral Accounts described in the Perfection
Certificate delivered to Bank in connection herewith and which Borrower has
taken such actions as are necessary to give Bank a perfected security interest
therein, pursuant to the terms of Section 6.8(b). The Accounts are bona fide,
existing obligations of the Account Debtors.
The Collateral is not in the possession of any third party bailee (such as a
warehouse) except as otherwise provided in the Perfection Certificate. None of
the components of the Collateral shall be maintained at locations other than as
provided in the Perfection Certificate or as permitted pursuant to Section 7.2.
All Inventory is in all material respects of good and marketable quality, free
from material defects.
Borrower is the sole owner of the material Intellectual Property which it owns
or purports to own except for (1) non-exclusive licenses granted to its
customers in the ordinary course of business, (1) over-the-counter software that
is commercially available to the public, and (1) material Intellectual Property
licensed to Borrower and noted on the Perfection Certificate. Each Patent which
it owns or purports to own and which is material to Borrower’s business is, to
Borrower’s knowledge, valid and enforceable, and no part of the Intellectual
Property which Borrower owns or purports to own and which is material to
Borrower’s business has been judged invalid or unenforceable, in whole or in
part. To the best of Borrower’s knowledge, no claim has been made that any part
of the Intellectual Property violates the rights of any third party except to
the extent such claim would not reasonably be expected to have a material
adverse effect on Borrower’s business. Except as noted on the Perfection
Certificate, Borrower is not a party to, nor is it bound by, any Restricted
License.
5.3    Reserved.
5.4    Litigation. There are no actions or proceedings pending or, to the
knowledge of any Responsible Officer, threatened in writing by or against
Borrower or any of its Subsidiaries involving more than, individually or in the
aggregate, One Hundred Fifty Thousand Dollars ($150,000) other than actions or
proceedings that have been disclosed to Bank in writing.
5.5    Financial Statements; Financial Condition. All consolidated financial
statements for Borrower and any of its Subsidiaries delivered to Bank by
submission to the Financial Statement Repository fairly present in all material
respects Borrower’s consolidated financial condition and Borrower’s consolidated
results of operations. There has not been any material deterioration in
Borrower’s consolidated financial condition since the date of the most recent
financial statements submitted to the Financial Statement Repository.
5.6    Solvency. The fair salable value of Borrower’s consolidated assets
(including goodwill minus disposition costs) exceeds the fair value of
Borrower’s liabilities; Borrower is not left with unreasonably small capital
after the transactions in this Agreement; and Borrower is able to pay its debts
(including trade debts) as they mature.
5.7    Regulatory Compliance. Borrower is not an “investment company” or a
company “controlled” by an “investment company” under the Investment Company Act
of 1940, as amended. Borrower is not engaged as one of its important activities
in extending credit for margin stock (under Regulations X, T and U of the
Federal Reserve Board of Governors). Borrower (1) has complied in all material
respects with all Requirements of Law, and (1) has not violated any Requirements
of Law the violation of which could reasonably be expected to have a material
adverse effect on its business. None of Borrower’s or any of its Subsidiaries’
properties or assets has been used by Borrower or any Subsidiary or, to the best
of Borrower’s knowledge, by previous Persons, in disposing, producing, storing,
treating, or transporting any hazardous substance other than legally. Borrower
and each of its Subsidiaries have obtained all consents, approvals and
authorizations of, made all declarations or filings with, and given all notices
to, all Governmental Authorities that are necessary to continue their respective
businesses as currently conducted.
5.8    Subsidiaries; Investments. Borrower does not own any stock, partnership,
or other ownership interest or other equity securities except for Permitted
Investments.
5.9    Tax Returns and Payments; Pension Contributions. Borrower has timely
filed all required tax returns and reports, and Borrower has timely paid all
foreign, federal, state and local taxes, assessments, deposits and contributions
owed by Borrower except (1) to the extent such taxes are being contested in good
faith by appropriate proceedings promptly instituted and diligently conducted,
so long as such reserve or other appropriate provision, if any, as shall be
required in conformity with GAAP shall have been made therefor, or (1) if such
taxes, assessments, deposits and contributions do not, individually or in the
aggregate, exceed Twenty Five Thousand Dollars ($25,000).
To the extent Borrower defers payment of any contested taxes, Borrower shall (1)
notify Bank in writing of the commencement of, and any material development in,
the proceedings, and (1) post bonds or take any other steps required to prevent
the governmental authority levying such contested taxes from obtaining a Lien
upon any of the Collateral that is other than a “Permitted Lien.” Borrower is
unaware of any material claims or adjustments proposed for any of Borrower’s
prior tax years which could reasonably be expected to result in additional taxes
becoming due and payable by Borrower. Borrower has paid all amounts necessary to
fund all present pension, profit sharing and deferred compensation plans in
accordance with their terms, and Borrower has not withdrawn from participation
in, and has not permitted partial or complete termination of, or permitted the
occurrence of any other event with respect to, any such plan which could
reasonably be expected to result in any liability of Borrower, including any
liability to the Pension Benefit Guaranty Corporation or its successors or any
other governmental agency.
5.10    Use of Proceeds. Borrower shall use the proceeds of the Credit
Extensions solely as working capital, to repay the Existing Term Loan Facility,
and to fund its general business requirements and to finance Permitted
Acquisitions and not for personal, family, household or agricultural purposes.
5.11    Full Disclosure. No written representation, warranty or other statement
of Borrower in any certificate or written statement given to Bank, as of the
date such representation, warranty, or other statement was made, taken together
with all such written certificates and written statements submitted to the
Financial Statement Repository or otherwise given to Bank, contains any untrue
statement of a material fact or omits to state a material fact necessary to make
the statements contained in the certificates or statements not misleading (it
being recognized by Bank that the projections and forecasts provided by Borrower
in good faith and based upon reasonable assumptions are not viewed as facts and
that actual results during the period or periods covered by such projections and
forecasts may differ from the projected or forecasted results).
5.12    Definition of “Knowledge.” For purposes of the Loan Documents, whenever
a representation or warranty is made to Borrower’s knowledge or awareness, to
the “best of” Borrower’s knowledge, or with a similar qualification, knowledge
or awareness means the actual knowledge, after reasonable investigation, of any
Responsible Officer.
6.    AFFIRMATIVE COVENANTS
Until such time as all Obligations are satisfied in full and Bank has no further
obligation to make Credit Extensions to Borrower, Borrower shall do all of the
following:
6.1    Government Compliance.
(a)    Maintain its and all its Subsidiaries’ legal existence and good standing
in their respective jurisdictions of formation and maintain qualification in
each jurisdiction in which the failure to so qualify would reasonably be
expected to have a material adverse effect on Borrower’s business or operations.
Borrower shall comply, and have each Subsidiary comply, in all material
respects, with all laws, ordinances and regulations to which it is subject,
where the failure to so comply could reasonably be expected to have a material
adverse effect on Borrower’s business or operations.
(b)    Obtain all of the Governmental Approvals necessary for the performance by
Borrower of its obligations under the Loan Documents to which it is a party and
the grant of a security interest to Bank in all of its property. Borrower shall
promptly provide copies of any such obtained Governmental Approvals to Bank.
6.2    Financial Statements, Reports, Certificates. Provide Bank with the
following by posting to the Financial Statement Repository:
(a)    from and after the funding of the initial Advance, within thirty (30)
days after the end of each month, (i) a monthly churn report listing any
customer account cancellation notifications received, (ii) monthly accounts
receivable agings, aged by invoice date, (iii) monthly accounts payable agings,
aged by invoice date, and outstanding or held check registers, if any, and
(iv) monthly reconciliations of accounts receivable agings (aged by invoice
date), transaction reports, and general ledger;
(b)    as soon as available, but no later than the twenty-first (21st) day of
each third month in each fiscal quarter, a quarterly forecast preview to include
churn metrics;
(c)    as soon as available, but no later than thirty (30) days after the last
day of each fiscal quarter, a Recurring Revenue report, including twelve (12)
month trailing net revenue churn, annual recurring revenue, and other SaaS
metrics in a form acceptable to Bank;
(d)    as soon as available, but no later than forty five (45) days after the
last day of each fiscal quarter (except the fourth fiscal quarter), a company
prepared consolidated balance sheet and income statement covering Borrower’s
consolidated operations for such fiscal quarter certified by a Responsible
Officer and in a form reasonably acceptable to Bank; provided, however, that if
the aggregate outstanding principal balance of the Obligations is greater than
or equal to the Threshold Amount, such financial statements shall be due within
thirty (30) days after the last day of each month thereafter and continuing
through the Term Loan Maturity Date (the “Quarterly/Monthly Financial
Statements”);
(e)    together with the Quarterly/Monthly Financial Statements, a completed
Compliance Statement confirming that as of the end of such fiscal quarter or
month as applicable, Borrower was in full compliance with all of the terms and
conditions of this Agreement, and setting forth calculations showing compliance
with the financial covenants set forth in this Agreement and such other
information as Bank may reasonably request, including, without limitation, a
statement that at the end of such fiscal quarter or month there were no held
checks;
(f)    within thirty (30) days after the last day of each fiscal year of
Borrower (and more frequently as updated), (1) annual operating budgets
(including income statements, balance sheets and cash flow statements, by month)
for the upcoming fiscal year of Borrower, and (1) annual financial projections
for the following fiscal year (on a quarterly basis) as approved by the Board,
together with any related business forecasts used in the preparation of such
annual financial projections;
(g)    (i) at all times that the Board requires Borrower to prepare audited
financial statements, as soon as available, and in any event within ninety (90)
days following the end of Borrower’s fiscal year, audited consolidated financial
statements prepared under GAAP, consistently applied, together with an
unqualified opinion on the financial statements from an independent certified
public accounting firm reasonably acceptable to Bank; and (ii) at all other
times, as soon as available, but no later than sixty (60) days following the end
of Borrower’s fiscal year, a company prepared consolidated balance sheet and
income statement covering Borrower’s consolidated operations for such fiscal
year certified by a Responsible Officer and in a form acceptable to Bank;
(h)    in the event that Borrower becomes subject to the reporting requirements
under the Exchange Act within ten (10) days of filing, copies of all periodic
and other reports, proxy statements and other materials filed by Borrower with
the SEC, any Governmental Authority succeeding to any or all of the functions of
the SEC or with any national securities exchange, or distributed to its
shareholders, as the case may be. Documents required to be delivered pursuant to
the terms hereof (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date on which Borrower
posts such documents, or provides a link thereto, on Borrower’s website on the
Internet at Borrower’s website address; provided, however, Borrower shall
promptly notify Bank in writing (which may be by electronic mail) of the posting
of any such documents;
(i)    within ten (10) days of delivery, copies of all statements, reports and
notices made available to Borrower’s security holders or to any holders of
Subordinated Debt;
(j)    prompt report of any legal actions pending or threatened in writing
against Borrower or any of its Subsidiaries that could reasonably be expected to
result in damages or costs to Borrower or any of its Subsidiaries of,
individually or in the aggregate, One Hundred Fifty Thousand Dollars ($150,000)
or more; and
(k)    other financial information reasonably requested by Bank.
(l)    Restatement of Representations. Any submission by Borrower of a
Compliance Statement to the Financial Statement Repository pursuant to this
Section 6.2 shall be deemed to be a representation by Borrower that (a) as of
the end of the compliance period forth in such submission, Borrower is in
complete compliance with all required covenants except as noted in such
Compliance Statement; (b) as of the date of such submission, no Events of
Default have occurred and are continuing; (c) all representations and warranties
other than any representations or warranties that are made as of a specific date
or time period in Article 5 remain true and correct in all material respects as
of the date of such submission except as noted in such Compliance Statement; (d)
as of the date of such submission, Borrower and each of its Subsidiaries has
timely filed all required tax returns and reports, and Borrower has timely paid
all foreign, federal, state and local taxes, assessments, deposits and
contributions owed by Borrower except as otherwise permitted pursuant to the
terms of Section 5.9; and (e) as of the date of such submission, no Liens have
been levied or claims made against Borrower or any of its Subsidiaries relating
to unpaid employee payroll or benefits of which Borrower have not previously
provided written notification to Bank.
6.3    Accounts Receivable.
(a)    Schedules and Documents Relating to Accounts. Borrower shall deliver to
Bank transaction reports and schedules of collections, as provided in
Section 6.2, on Bank’s standard forms; provided, however, that Borrower’s
failure to execute and deliver the same shall not affect or limit Bank’s Lien
and other rights in all of Borrower’s Accounts, nor shall Bank’s failure to
advance or lend against a specific Account affect or limit Bank’s Lien and other
rights therein. If requested by Bank, Borrower shall furnish Bank with copies
(or, at Bank’s request, originals) of all contracts, orders, invoices, and other
similar documents, and all shipping instructions, delivery receipts, bills of
lading, and other evidence of delivery, for any goods the sale or disposition of
which gave rise to such Accounts. In addition, Borrower shall deliver to Bank,
on its request, the originals of all instruments, chattel paper, security
agreements, guarantees and other documents and property evidencing or securing
any Accounts, in the same form as received, with all necessary indorsements, and
copies of all credit memos.
(b)    Disputes. Borrower shall promptly notify Bank of all disputes or claims
relating to Accounts exceeding One Hundred Thousand Dollars ($100,000). Borrower
may forgive (completely or partially), compromise, or settle any Account for
less than payment in full, or agree to do any of the foregoing so long as
(1) Borrower does so in good faith, in a commercially reasonable manner, in the
ordinary course of business, in arm’s-length transactions, and reports the same
to Bank in the regular reports provided to Bank; (1) no Event of Default has
occurred and is continuing; and (1) after taking into account all such
discounts, settlements and forgiveness, the total outstanding Advances will not
exceed the lesser of the Revolving Line or the Borrowing Base.
(c)    Collection of Accounts. Borrower shall direct Account Debtors to deliver
or transmit all proceeds of Accounts into a lockbox account, or via electronic
deposit capture into a “blocked account” as specified by Bank (either such
account, the “Cash Collateral Account”). Whether or not an Event of Default has
occurred and is continuing, Borrower shall immediately deliver all payments on
and proceeds of Accounts to the Cash Collateral Account. Subject to Bank’s right
to maintain a reserve pursuant to Section 6.3(d), all amounts received in the
Cash Collateral Account shall be (i) applied to immediately reduce the
Obligations while an Event of Default is continuing and (ii) otherwise to be
transferred on a daily basis to Borrower’s operating account with Bank. Borrower
hereby authorizes Bank to transfer to the Cash Collateral Account any amounts
that Bank reasonably determines are proceeds of the Accounts (provided that Bank
is under no obligation to do so and this allowance shall in no event relieve
Borrower of its obligations hereunder).
(d)    Reserves. Notwithstanding any terms in this Agreement to the contrary, at
times when an Event of Default exists, Bank may hold any proceeds of the
Accounts and any amounts in the Cash Collateral Account that are not applied to
the Obligations pursuant to Section 6.3(c) above as a reserve to be applied to
any Obligations regardless of whether such Obligations are then due and payable.
(e)    Returns. Provided no Event of Default has occurred and is continuing, if
any Account Debtor returns any Inventory to Borrower, Borrower shall promptly
(1) determine the reason for such return, (1) issue a credit memorandum to the
Account Debtor in the appropriate amount, and (1) provide a copy of such credit
memorandum to Bank, upon request from Bank. In the event any attempted return
occurs after the occurrence and during the continuance of any Event of Default,
Borrower shall hold the returned Inventory in trust for Bank, and immediately
notify Bank of the return of the Inventory.
(f)    Verifications; Confirmations; Credit Quality; Notifications. Bank may,
from time to time, (i) verify and confirm directly with the respective Account
Debtors the validity, amount and other matters relating to the Accounts, either
in the name of Borrower or Bank or such other name as Bank may choose, and
notify any Account Debtor of Bank’s security interest in such Account and/or
(ii) conduct a credit check of any Account Debtor to approve any such Account
Debtor’s credit.
(g)    No Liability. Bank shall not be responsible or liable for any shortage or
discrepancy in, damage to, or loss or destruction of, any goods, the sale or
other disposition of which gives rise to an Account, or for any error, act,
omission, or delay of any kind occurring in the settlement, failure to settle,
collection or failure to collect any Account, or for settling any Account in
good faith for less than the full amount thereof, nor shall Bank be deemed to be
responsible for any of Borrower’s obligations under any contract or agreement
giving rise to an Account. Nothing herein shall, however, relieve Bank from
liability for its own gross negligence or willful misconduct.
6.4    Remittance of Proceeds. Except as otherwise provided in Section 6.3(c),
deliver, in kind, all proceeds arising from the disposition of any Collateral to
Bank in the original form in which received by Borrower not later than the
following Business Day after receipt by Borrower, to be applied to the
Obligations (1) prior to an Event of Default, pursuant to the terms of
Section 2.6(b) hereof, and (1) after the occurrence and during the continuance
of an Event of Default, pursuant to the terms of Section 9.4 hereof; provided
that, if no Event of Default has occurred and is continuing, Borrower shall not
be obligated to remit to Bank the proceeds of the sale of worn out or obsolete
Equipment disposed of by Borrower in good faith in an arm’s length transaction
for an aggregate purchase price of Fifty Thousand Dollars ($50,000) or less (for
all such transactions in any fiscal year). Borrower agrees that it will not
commingle proceeds of Collateral with any of Borrower’s other funds or property,
but will hold such proceeds separate and apart from such other funds and
property and in an express trust for Bank. Nothing in this Section limits the
restrictions on disposition of Collateral set forth elsewhere in this Agreement.
6.5    Taxes; Pensions. Timely file, and require each of its Subsidiaries to
timely file, all required tax returns and reports and timely pay, and require
each of its Subsidiaries to timely pay, all foreign, federal, state and local
taxes, assessments, deposits and contributions owed by Borrower and each of its
Subsidiaries, except for deferred payment of any taxes contested pursuant to the
terms of Section 5.9 hereof, and shall deliver to Bank, on demand, appropriate
certificates attesting to such payments, and pay all amounts necessary to fund
all present pension, profit sharing and deferred compensation plans in
accordance with their terms.
6.6    Access to Collateral; Books and Records. At reasonable times, on five (5)
Business Day’s notice (provided no notice is required if an Event of Default has
occurred and is continuing), Bank, or its agents, shall have the right to
inspect the Collateral and the right to audit and copy Borrower’s Books. The
foregoing inspections and audits shall be conducted at Borrower’s expense and no
more often than once every year (or more frequently as Bank shall determine
conditions warrant, in Bank’s sole discretion) unless an Event of Default has
occurred and is continuing in which case such inspections and audits shall occur
as often as Bank shall determine is necessary. The charge therefor shall be One
Thousand Dollars ($1,000) per person per day (or such higher amount as shall
represent Bank’s then-current standard charge for the same), plus reasonable
out-of-pocket expenses. In the event Borrower and Bank schedule an audit more
than ten (10) days in advance, and Borrower cancels or seeks to reschedule the
audit with less than ten (10) days written notice to Bank, then (without
limiting any of Bank’s rights or remedies) Borrower shall pay Bank a fee of One
Thousand Dollars ($1,000) plus any out-of-pocket expenses incurred by Bank to
compensate Bank for the anticipated costs and expenses of the cancellation or
rescheduling. Borrower hereby acknowledges that the Initial Audit will be
conducted prior to the initial Advance, but no later than ninety (90) days after
the Effective Date.
6.7    Insurance.
(a)    Keep its business and the Collateral insured for risks and in amounts
standard for companies in Borrower’s industry and location and as Bank may
reasonably request. Insurance policies shall be in a form, with financially
sound and reputable insurance companies that are not Affiliates of Borrower, and
in amounts that are satisfactory to Bank. All property policies shall have a
lender’s loss payable endorsement showing Bank as the sole lender loss payee.
All liability policies shall show, or have endorsements showing, Bank as an
additional insured. Bank shall be named as lender loss payee and/or additional
insured with respect to any such insurance providing coverage in respect of any
Collateral.
(b)    Ensure that proceeds payable under any property policy are, at Bank’s
option, payable to Bank on account of the Obligations.
(c)    At Bank’s request, Borrower shall deliver certified copies of insurance
policies and evidence of all premium payments. Each provider of any such
insurance required under this Section 6.7 shall agree, by endorsement upon the
policy or policies issued by it or by independent instruments furnished to Bank,
that it will give Bank twenty (20) days (ten (10) days for non-payment of
premium) prior written notice before any such policy or policies shall be
materially altered or canceled. If Borrower fails to obtain insurance as
required under this Section 6.7 or to pay any amount or furnish any required
proof of payment to third persons and Bank, Bank may make all or part of such
payment or obtain such insurance policies required in this Section 6.7, and take
any action under the policies Bank deems prudent.
6.8    Operating Accounts.
(a)    Maintain all of its and its Domestic Subsidiaries’ primary banking
relationship, including all of its and its Domestic Subsidiaries’ operating and
other deposit accounts, primary securities accounts, and banking services
(including without limitation, foreign exchange activity, letters of credit, and
investment management) with Bank and Bank’s Affiliates. Borrower shall close all
of its Collateral Accounts at First Republic Bank within one hundred twenty
(120) days after the Effective Date. For the avoidance of doubt, nothing in the
section 6.8 shall require Borrower to close its accounts with Morgan Stanley.
(b)    Provide Bank five (5) days prior written notice before establishing any
Collateral Account at or with any bank or financial institution other than Bank
or Bank’s Affiliates. For each Collateral Account that Borrower at any time
maintains, Borrower shall cause the applicable bank or financial institution
(other than Bank) at or with which any Collateral Account is maintained to
execute and deliver a Control Agreement or other appropriate instrument with
respect to such Collateral Account to perfect Bank’s Lien in such Collateral
Account in accordance with the terms hereunder which Control Agreement may not
be terminated without the prior written consent of Bank. The provisions of the
previous sentence shall not apply to deposit accounts exclusively used for
payroll, payroll taxes, and other employee wage and benefit payments to or for
the benefit of Borrower’s employees and identified to Bank by Borrower as such.
6.9    Financial Covenants
(a)    Liquidity Ratio. Commencing on the date the aggregate outstanding
principal balance of the Obligations is greater than or equal to Threshold
Amount and continuing through the Term Loan Maturity Date, maintain at all
times, on a consolidated basis with respect to Borrower and its Subsidiaries, a
Liquidity Ratio, tested as of the last day of each month, equal to or greater
than 1.50 to 1.00.
6.10    Protection of Intellectual Property Rights.
(a)    (1) Use all commercially reasonable efforts to protect, defend and
maintain the validity and enforceability of its Intellectual Property material
to Borrower’s business; (1) promptly advise Bank in writing of material
infringements or any other event known to Borrower that could reasonably be
expected to materially and adversely affect the value of its Intellectual
Property material to Borrower’s business; and (1) not allow any Intellectual
Property material to Borrower’s business to be abandoned, forfeited or dedicated
to the public without Bank’s written consent.
(b)    Provide written notice to Bank within ten (10) days of entering or
becoming bound by any Restricted License (other than over-the-counter software
that is commercially available to the public). Borrower shall take such
commercially reasonable steps as Bank requests to obtain the consent of, or
waiver by, any person whose consent or waiver is necessary for (1) any
Restricted License to be deemed “Collateral” and for Bank to have a security
interest in it that might otherwise be restricted or prohibited by law or by the
terms of any such Restricted License, whether now existing or entered into in
the future, and (1) Bank to have the ability in the event of a liquidation of
any Collateral to dispose of such Collateral in accordance with Bank’s rights
and remedies under this Agreement and the other Loan Documents.
6.11    Litigation Cooperation. From the date hereof and continuing through the
termination of this Agreement, make available to Bank, without expense to Bank,
Borrower and its officers, employees and agents and Borrower’s books and
records, to the extent that Bank may deem them reasonably necessary to prosecute
or defend any third-party suit or proceeding instituted by or against Bank with
respect to any Collateral or relating to Borrower; provided, however, that in
the event such third-party suit or proceeding arises directly from the gross
negligence or willful misconduct of Bank or its agents, any expenses incurred by
Borrower in connection with its cooperation shall be borne by Bank. All
confidential information obtained by Bank during or as a result of such
activities shall be governed by Section 12.9.
6.12    Online Banking. Utilize Bank’s online banking platform for all matters
requested by Bank which shall include, without limitation (and without request
by Bank for the following matters), uploading information pertaining to Accounts
and Account Debtors, requesting approval for exceptions, requesting Credit
Extensions, and uploading financial statements and other reports required to be
delivered by this Agreement (including, without limitation, those described in
Section 6.2 of this Agreement).
6.13    Formation or Acquisition of Subsidiaries. Notwithstanding and without
limiting the negative covenants contained in Sections 7.3 and 7.7 hereof, at the
time that Borrower forms any direct or indirect Subsidiary or acquires any
direct or indirect Subsidiary after the Effective Date, Borrower shall, if
requested by Bank in its sole discretion, (1) cause any new Domestic Subsidiary
to provide to Bank a joinder to this Agreement to cause such Domestic Subsidiary
to become a co-borrower hereunder, together with such appropriate financing
statements and/or Control Agreements, all in form and substance satisfactory to
Bank (including being sufficient to grant Bank a first priority Lien (subject to
Permitted Liens) in and to the assets of such newly formed or acquired Domestic
Subsidiary), (1) provide to Bank appropriate certificates and powers and
financing statements, pledging all of the direct or beneficial ownership
interest in such new Subsidiary (subject to the limitations set forth in
Exhibit A with respect to Foreign Subsidiaries), in form and substance
satisfactory to Bank, and (1) provide to Bank all other documentation in form
and substance satisfactory to Bank, including one or more opinions of counsel
satisfactory to Bank, if requested by Bank in its sole discretion, which in its
opinion is appropriate with respect to the execution and delivery of the
applicable documentation referred to above. Any document, agreement, or
instrument executed or issued pursuant to this Section 6.12 shall be a Loan
Document.
6.14    Further Assurances. Execute any further instruments and take further
action as Bank reasonably requests to perfect or continue Bank’s Lien in the
Collateral or to effect the purposes of this Agreement. Deliver to Bank, within
five (5) days after the same are sent or received, copies of all correspondence,
reports, documents and other filings with any Governmental Authority regarding
compliance with or maintenance of Governmental Approvals or Requirements of Law
or that could reasonably be expected to have a material effect on any of the
Governmental Approvals or otherwise on the operations of Borrower or any of its
Subsidiaries.
7.    NEGATIVE COVENANTS
Borrower shall not do any of the following without Bank’s prior written consent:
7.1    Dispositions. Convey, sell, lease, transfer, assign, or otherwise dispose
of (collectively, “Transfer”), or permit any of its Subsidiaries to Transfer,
all or any part of its business or property, except for Transfers (each, a
“Permitted Transfer”) (1) of Inventory in the ordinary course of business; (1)
of worn-out or obsolete Equipment that is, in the reasonable judgment of
Borrower, no longer economically practicable to maintain or useful in the
ordinary course of business of Borrower; (1) consisting of Permitted Liens and
Permitted Investments; (1) consisting of the sale or issuance of any stock of
Borrower permitted under Section 7.2 of this Agreement; (1) consisting of
Borrower’s use or transfer of money or Cash Equivalents in a manner that is not
prohibited by the terms of this Agreement or the other Loan Documents; and (1)
of non-exclusive licenses for the use of the Intellectual Property of Borrower
or its Subsidiaries in the ordinary course of business.
7.2    Changes in Business, Management, Control, or Business Locations.
(a) Engage in or permit any of its Subsidiaries to engage in any business other
than the businesses currently engaged in by Borrower and such Subsidiary, as
applicable, or reasonably related thereto; (b) liquidate or dissolve; (c) fail
to provide notice to Bank of the Key Person departing from or ceasing to be
employed by Borrower within ten (10) days after his or her departure from
Borrower; or (d) permit or suffer any Change in Control.
Borrower shall not, without at least thirty (30) days prior written notice to
Bank: (1) add any new offices or business locations, including warehouses
(unless such new offices or business locations contain less than One Hundred
Thousand Dollars ($100,000) in Borrower’s assets or property) or deliver any
portion of the Collateral valued, individually or in the aggregate, in excess of
One Hundred Thousand Dollars ($100,000) to a bailee at a location other than to
a bailee and at a location already disclosed in the Perfection Certificate,
(1) change its jurisdiction of organization, (1) change its organizational
structure or type, (1) change its legal name, or (1) change any organizational
number (if any) assigned by its jurisdiction of organization. If Borrower
intends to deliver any portion of the Collateral valued, individually or in the
aggregate, in excess of One Hundred Thousand Dollars ($100,000) to a bailee, and
Bank and such bailee are not already parties to a bailee agreement governing
both the Collateral and the location to which Borrower intends to deliver the
Collateral, then Borrower will first receive the written consent of Bank, and
such bailee shall execute and deliver a bailee agreement in form and substance
reasonably satisfactory to Bank.
7.3    Mergers or Acquisitions. Merge or consolidate, or permit any of its
Subsidiaries to merge or consolidate, with any other Person, or acquire, or
permit any of its Subsidiaries to acquire, all or substantially all of the
capital stock or property of another Person (each, a “Target”) (including,
without limitation, by the formation of any Subsidiary) (an “Acquisition”),
except that (i) a Subsidiary may merge or consolidate into another Subsidiary or
into Borrower, and (ii) Borrower and its Subsidiaries may consummate any
Permitted Acquisition.
7.4    Indebtedness. Create, incur, assume, or be liable for any Indebtedness,
or permit any Subsidiary to do so, other than Permitted Indebtedness.
7.5    Encumbrance. Create, incur, allow, or suffer any Lien on any of its
property, or assign or convey any right to receive income, including the sale of
any Accounts, or permit any of its Subsidiaries to do so, except for Permitted
Liens, permit any Collateral not to be subject to the first priority security
interest granted herein, or enter into any agreement, document, instrument or
other arrangement (except with or in favor of Bank) with any Person which
directly or indirectly prohibits or has the effect of prohibiting Borrower or
any Subsidiary from assigning, mortgaging, pledging, granting a security
interest in or upon, or encumbering any of Borrower’s or any Subsidiary’s
Intellectual Property, except (i) as is otherwise permitted in Section 7.1
hereof and the definition of “Permitted Liens” herein, and (ii) customary
restrictions on assignment in any license agreement where Borrower or Subsidiary
is the licensee (and not the licensor).
7.6    Maintenance of Collateral Accounts. Maintain any Collateral Account
except pursuant to the terms of Section 6.8(b) hereof.
7.7    Distributions; Investments. (1) Pay any dividends or make any
distribution or payment or redeem, retire or purchase any capital stock provided
that (i) Borrower may convert any of its convertible securities into other
securities pursuant to the terms of such convertible securities or otherwise in
exchange thereof, (ii) Borrower may pay dividends solely in common stock; and
(iii) Borrower may repurchase the stock of former employees or consultants
pursuant to stock repurchase agreements so long as an Event of Default does not
exist at the time of such repurchase and would not exist after giving effect to
such repurchase, provided that the aggregate amount of all such repurchases does
not exceed One Hundred Thousand Dollars ($100,000) per fiscal year; or
(1) directly or indirectly make any Investment (including, without limitation,
by the formation of any Subsidiary) other than Permitted Investments, or permit
any of its Subsidiaries to do so.
7.8    Transactions with Affiliates. Directly or indirectly enter into or permit
to exist any material transaction with any Affiliate of Borrower, except for
transactions that are in the ordinary course of Borrower’s business or as
otherwise permitted by this Agreement, upon fair and reasonable terms that are
no less favorable to Borrower than would be obtained in an arm’s length
transaction with a non-affiliated Person.
7.9    Subordinated Debt. (1) Make or permit any payment on any Subordinated
Debt, except under the terms of the subordination, intercreditor, or other
similar agreement to which such Subordinated Debt is subject, or (1) amend any
provision in any document relating to the Subordinated Debt which would increase
the amount thereof, provide for earlier or greater principal, interest, or other
payments thereon, or adversely affect the subordination thereof to Obligations
owed to Bank.
7.10    Compliance. Become an “investment company” or a company controlled by an
“investment company”, under the Investment Company Act of 1940, as amended, or
undertake as one of its important activities extending credit to purchase or
carry margin stock (as defined in Regulation U of the Board of Governors of the
Federal Reserve System), or use the proceeds of any Credit Extension for that
purpose; fail to meet the minimum funding requirements of ERISA, permit a
Reportable Event or Prohibited Transaction, as defined in ERISA, to occur; fail
to comply with the Federal Fair Labor Standards Act or violate any other law or
regulation, if the violation could reasonably be expected to have a material
adverse effect on Borrower’s business, or permit any of its Subsidiaries to do
so; withdraw or permit any Subsidiary to withdraw from participation in, permit
partial or complete termination of, or permit the occurrence of any other event
with respect to, any present pension, profit sharing and deferred compensation
plan which could reasonably be expected to result in any liability of Borrower,
including any liability to the Pension Benefit Guaranty Corporation or its
successors or any other governmental agency.
8.    EVENTS OF DEFAULT
Any one of the following shall constitute an event of default (an “Event of
Default”) under this Agreement:
8.1    Payment Default. Borrower fails to (1) make any payment of principal or
interest on any Credit Extension when due, or (1) pay any other Obligations
within three (3) Business Days after such Obligations are due and payable (which
three (3) Business Day cure period shall not apply to payments due on the
Revolving Line Maturity Date or the Term Loan Maturity Date). During the cure
period, the failure to make or pay any payment specified under clause (b)
hereunder is not an Event of Default (but no Credit Extension will be made
during the cure period);
8.2    Covenant Default.
(a)    Borrower fails or neglects to perform any obligation in Sections 6.2,
6.5, 6.7, 6.8, 6.9, 6.10(b), 6.12 or violates any covenant in Section 7; or
(b)    Borrower fails or neglects to perform, keep, or observe any other term,
provision, condition, covenant or agreement contained in this Agreement or any
Loan Documents, and as to any default (other than those specified in this
Section 8) under such other term, provision, condition, covenant or agreement
that can be cured, has failed to cure the default within ten (10) days after the
occurrence thereof; provided, however, that if the default cannot by its nature
be cured within the ten (10) day period or cannot after diligent attempts by
Borrower be cured within such ten (10) day period, and such default is likely to
be cured within a reasonable time, then Borrower shall have an additional period
(which shall not in any case exceed thirty (30) days) to attempt to cure such
default, and within such reasonable time period the failure to cure the default
shall not be deemed an Event of Default (but no Credit Extensions shall be made
during such cure period). Cure periods provided under this section shall not
apply, among other things, to financial covenants or any other covenants set
forth in clause (a) above;
8.3    Material Adverse Change. A Material Adverse Change occurs;
8.4    Attachment; Levy; Restraint on Business.
(a)    (1) The service of process seeking to attach, by trustee or similar
process, any funds of Borrower or of any entity under the control of Borrower
(including a Subsidiary), or (1) a notice of lien or levy is filed against any
of Borrower’s assets by any Governmental Authority, and the same under
subclauses (i) and (ii) hereof are not, within ten (10) days after the
occurrence thereof, discharged or stayed (whether through the posting of a bond
or otherwise); provided, however, no Credit Extensions shall be made during any
ten (10) day cure period; or
(b)    (1) any material portion of Borrower’s assets is attached, seized, levied
on, or comes into possession of a trustee or receiver, or (1) any court order
enjoins, restrains, or prevents Borrower from conducting all or any material
part of its business;
8.5    Insolvency. (1) Borrower or any of its Subsidiaries is unable to pay its
debts (including trade debts) as they become due or otherwise becomes insolvent;
(1) Borrower or any of its Subsidiaries begins an Insolvency Proceeding; or
(1) an Insolvency Proceeding is begun against Borrower or any of its
Subsidiaries and is not dismissed or stayed within thirty (30) days (but no
Credit Extensions shall be made while any of the conditions described in
clause (a) exist and/or until any Insolvency Proceeding is dismissed);
8.6    Other Agreements. There is, under any agreement to which Borrower is a
party with a third party or parties, (1) any default resulting in a right by
such third party or parties, whether or not exercised, to accelerate the
maturity of any Indebtedness in an amount individually or in the aggregate in
excess of One Hundred Thousand Dollars ($100,000); or (1) any breach or default
by Borrower, the result of which would have a material adverse effect on
Borrower’s business;
8.7    Judgments; Penalties. One or more fines, penalties or final judgments,
orders or decrees for the payment of money in an amount, individually or in the
aggregate, of at least One Hundred Fifty Thousand Dollars ($150,000) (not
covered by independent third-party insurance as to which liability has been
accepted by such insurance carrier) shall be rendered against Borrower by any
Governmental Authority, and the same are not, within ten (10) days after the
entry, assessment or issuance thereof, discharged, satisfied, or paid, or after
execution thereof, stayed or bonded pending appeal, or such judgments are not
discharged prior to the expiration of any such stay (provided that no Credit
Extensions will be made prior to the satisfaction, payment, discharge, stay, or
bonding of such fine, penalty, judgment, order or decree);
8.8    Misrepresentations. Borrower or any Person acting for Borrower makes any
representation, warranty, or other statement now or later in this Agreement, any
Loan Document or in any writing delivered to Bank or to induce Bank to enter
this Agreement or any Loan Document, and such representation, warranty, or other
statement is incorrect in any material respect when made;
8.9    Subordinated Debt. Any document, instrument, or agreement evidencing any
Subordinated Debt shall for any reason be revoked or invalidated or otherwise
cease to be in full force and effect, any Person shall be in breach thereof or
contest in any manner the validity or enforceability thereof or deny that it has
any further liability or obligation thereunder, or the Obligations shall for any
reason be subordinated or shall not have the priority contemplated by this
Agreement; or
8.10    Governmental Approvals. Any Governmental Approval shall have been (1)
revoked, rescinded, suspended, modified in an adverse manner or not renewed in
the ordinary course for a full term or (1) subject to any decision by a
Governmental Authority that designates a hearing with respect to any
applications for renewal of any of such Governmental Approval or that could
reasonably be expected to result in the Governmental Authority taking any of the
actions described in clause (a) above, and such decision or such revocation,
rescission, suspension, modification or non-renewal (1) cause, or could
reasonably be expected to cause, a Material Adverse Change, or (1) adversely
affects the legal qualifications of Borrower or any of its Subsidiaries to hold
such Governmental Approval in any applicable jurisdiction and such revocation,
rescission, suspension, modification or non-renewal could reasonably be expected
to affect the status of or legal qualifications of Borrower or any of its
Subsidiaries to hold any Governmental Approval in any other jurisdiction.
9.    BANK’S RIGHTS AND REMEDIES
9.1    Rights and Remedies. Upon the occurrence and during the continuance of an
Event of Default, Bank may, without notice or demand, do any or all of the
following:
(a)    declare all Obligations immediately due and payable (but if an Event of
Default described in Section 8.5 occurs all Obligations are immediately due and
payable without any action by Bank);
(b)    stop advancing money or extending credit for Borrower’s benefit under
this Agreement or under any other agreement between Borrower and Bank;
(c)    for any Letters of Credit, demand that Borrower (i) deposit cash with
Bank in an amount equal to at least one hundred five percent (105%) of the
Dollar Equivalent (or one hundred ten percent (110%) if the Dollar Equivalent is
denominated in Foreign Currency) of the aggregate face amount of all Letters of
Credit remaining undrawn (plus all interest, fees, and costs due or to become
due in connection therewith (as estimated by Bank in its good faith business
judgment)), to secure all of the Obligations relating to such Letters of Credit,
as collateral security for the repayment of any future drawings under such
Letters of Credit, and Borrower shall forthwith deposit and pay such amounts,
and (ii) pay in advance all letter of credit fees scheduled to be paid or
payable over the remaining term of any Letters of Credit, provided that Bank
shall promptly return to Borrower each such cash deposit, less any Bank Expenses
(if any), when the related Letter of Credit terminates without being drawn upon;
(d)    terminate any FX Contracts;
(e)    verify the amount of, demand payment of and performance under, and
collect any Accounts and General Intangibles, settle or adjust disputes and
claims directly with Account Debtors for amounts on terms and in any order that
Bank considers advisable, and notify any Person owing Borrower money of Bank’s
security interest in such funds;
(f)    make any payments and do any acts it considers necessary or reasonable to
protect the Collateral and/or its security interest in the Collateral. Borrower
shall assemble the Collateral if Bank requests and make it available as Bank
reasonably designates. Bank may enter premises where the Collateral is located,
take and maintain possession of any part of the Collateral, and pay, purchase,
contest, or compromise any Lien which appears to be prior or superior to its
security interest and pay all expenses incurred. Borrower grants Bank a license
to enter and occupy any of its premises, without charge, to exercise any of
Bank’s rights or remedies;
(g)    apply to the Obligations any (1) balances and deposits of Borrower it
holds, or (1) amount held by Bank owing to or for the credit or the account of
Borrower;
(h)    ship, reclaim, recover, store, finish, maintain, repair, prepare for
sale, advertise for sale, and sell the Collateral. Bank is hereby granted a
non-exclusive, royalty-free license or other right to use, without charge,
Borrower’s labels, Patents, Copyrights, mask works, rights of use of any name,
trade secrets, trade names, Trademarks, and advertising matter, or any similar
property as it pertains to the Collateral, in completing production of,
advertising for sale, and selling any Collateral and, in connection with Bank’s
exercise of its rights under this Section, Borrower’s rights under all licenses
and all franchise agreements inure to Bank’s benefit;
(i)    place a “hold” on any account maintained with Bank and/or deliver a
notice of exclusive control, any entitlement order, or other directions or
instructions pursuant to any Control Agreement or similar agreements providing
control of any Collateral;
(j)    demand and receive possession of Borrower’s Books; and
(k)    exercise all rights and remedies available to Bank under the Loan
Documents or at law or equity, including all remedies provided under the Code
(including disposal of the Collateral pursuant to the terms thereof).
9.2    Power of Attorney. Borrower hereby irrevocably appoints Bank as its
lawful attorney-in-fact, exercisable following the occurrence of an Event of
Default, to: (a) endorse Borrower’s name on any checks, payment instruments, or
other forms of payment or security; (b) sign Borrower’s name on any invoice or
bill of lading for any Account or drafts against Account Debtors; (c) demand,
collect, sue, and give releases to any Account Debtor for monies due, settle and
adjust disputes and claims about the Accounts directly with Account Debtors, and
compromise, prosecute, or defend any action, claim, case, or proceeding about
any Collateral (including filing a claim or voting a claim in any bankruptcy
case in Bank’s or Borrower’s name, as Bank chooses); (d) make, settle, and
adjust all claims under Borrower’s insurance policies; (e) pay, contest or
settle any Lien, charge, encumbrance, security interest, or other claim in or to
the Collateral, or any judgment based thereon, or otherwise take any action to
terminate or discharge the same; and (f) transfer the Collateral into the name
of Bank or a third party as the Code permits. Borrower hereby appoints Bank as
its lawful attorney-in-fact to sign Borrower’s name on any documents necessary
to perfect or continue the perfection of Bank’s security interest in the
Collateral regardless of whether an Event of Default has occurred until all
Obligations have been satisfied in full and the Loan Documents have been
terminated. Bank’s foregoing appointment as Borrower’s attorney in fact, and all
of Bank’s rights and powers, coupled with an interest, are irrevocable until all
Obligations have been fully repaid and performed and the Loan Documents have
been terminated.
9.3    Protective Payments. If Borrower fails to obtain the insurance called for
by Section 6.7 or fails to pay any premium thereon or fails to pay any other
amount which Borrower is obligated to pay under this Agreement or any other Loan
Document or which may be required to preserve the Collateral, Bank may obtain
such insurance or make such payment, and all amounts so paid by Bank are Bank
Expenses and immediately due and payable, bearing interest at the then highest
rate applicable to the Obligations, and secured by the Collateral. Bank will
make reasonable efforts to provide Borrower with notice of Bank obtaining such
insurance at the time it is obtained or within a reasonable time thereafter. No
payments by Bank are deemed an agreement to make similar payments in the future
or Bank’s waiver of any Event of Default.
9.4    Application of Payments and Proceeds. Bank shall have the right to apply
in any order any funds in its possession, whether from Borrower account
balances, payments, proceeds realized as the result of any collection of
Accounts or other disposition of the Collateral, or otherwise, to the
Obligations. Bank shall pay any surplus to Borrower by credit to the Designated
Deposit Account or to other Persons legally entitled thereto; Borrower shall
remain liable to Bank for any deficiency. If Bank, directly or indirectly,
enters into a deferred payment or other credit transaction with any purchaser at
any sale of Collateral, Bank shall have the option, exercisable at any time, of
either reducing the Obligations by the principal amount of the purchase price or
deferring the reduction of the Obligations until the actual receipt by Bank of
cash therefor.
9.5    Bank’s Liability for Collateral. So long as Bank complies with reasonable
banking practices regarding the safekeeping of the Collateral in the possession
or under the control of Bank, Bank shall not be liable or responsible for:
(1) the safekeeping of the Collateral; (1) any loss or damage to the Collateral;
(1) any diminution in the value of the Collateral; or (1) any act or default of
any carrier, warehouseman, bailee, or other Person. Borrower bears all risk of
loss, damage or destruction of the Collateral.
9.6    No Waiver; Remedies Cumulative. Bank’s failure, at any time or times, to
require strict performance by Borrower of any provision of this Agreement or any
other Loan Document shall not waive, affect, or diminish any right of Bank
thereafter to demand strict performance and compliance herewith or therewith. No
waiver hereunder shall be effective unless signed by the party granting the
waiver and then is only effective for the specific instance and purpose for
which it is given. Bank’s rights and remedies under this Agreement and the other
Loan Documents are cumulative. Bank has all rights and remedies provided under
the Code, by law, or in equity. Bank’s exercise of one right or remedy is not an
election and shall not preclude Bank from exercising any other remedy under this
Agreement or other remedy available at law or in equity, and Bank’s waiver of
any Event of Default is not a continuing waiver. Bank’s delay in exercising any
remedy is not a waiver, election, or acquiescence.
9.7    Demand Waiver. Borrower waives demand, notice of default or dishonor,
notice of payment and nonpayment, notice of any default, nonpayment at maturity,
release, compromise, settlement, extension, or renewal of accounts, documents,
instruments, chattel paper, and guarantees held by Bank on which Borrower is
liable.
9.8    Borrower Liability. Either Borrower may, acting singly, request Credit
Extensions hereunder. Each Borrower hereby appoints the other as agent for the
other for all purposes hereunder, including with respect to requesting Credit
Extensions hereunder. Each Borrower hereunder shall be jointly and severally
obligated to repay all Credit Extensions made hereunder, regardless of which
Borrower actually receives said Credit Extension, as if each Borrower hereunder
directly received all Credit Extensions. Each Borrower waives (1) any suretyship
defenses available to it under the Code or any other applicable law, including,
without limitation, the benefit of California Civil Code Section 2815 permitting
revocation as to future transactions and the benefit of California Civil Code
Sections 1432, 2809, 2810, 2819, 2839, 2845, 2847, 2848, 2849, 2850, and 2899
and 3433, and (1) any right to require Bank to: (1) proceed against any Borrower
or any other person; (1) proceed against or exhaust any security; or (1) pursue
any other remedy. Bank may exercise or not exercise any right or remedy it has
against any Borrower or any security it holds (including the right to foreclose
by judicial or non-judicial sale) without affecting any Borrower’s liability.
Notwithstanding any other provision of this Agreement or other related document,
each Borrower irrevocably waives all rights that it may have at law or in equity
(including, without limitation, any law subrogating Borrower to the rights of
Bank under this Agreement) to seek contribution, indemnification or any other
form of reimbursement from any other Borrower, or any other Person now or
hereafter primarily or secondarily liable for any of the Obligations, for any
payment made by Borrower with respect to the Obligations in connection with this
Agreement or otherwise and all rights that it might have to benefit from, or to
participate in, any security for the Obligations as a result of any payment made
by Borrower with respect to the Obligations in connection with this Agreement or
otherwise. Any agreement providing for indemnification, reimbursement or any
other arrangement prohibited under this Section shall be null and void. If any
payment is made to a Borrower in contravention of this Section, such Borrower
shall hold such payment in trust for Bank and such payment shall be promptly
delivered to Bank for application to the Obligations, whether matured or
unmatured.
10.    NOTICES
All notices, consents, requests, approvals, demands, or other communication by
any party to this Agreement or any other Loan Document must be in writing and
shall be deemed to have been validly served, given, or delivered: (1) upon the
earlier of actual receipt and three (3) Business Days after deposit in the U.S.
mail, first class, registered or certified mail return receipt requested, with
proper postage prepaid; (1) upon transmission, when sent by electronic mail or
facsimile transmission; (1) one (1) Business Day after deposit with a reputable
overnight courier with all charges prepaid; or (1) when delivered, if
hand-delivered by messenger, all of which shall be addressed to the party to be
notified and sent to the address, facsimile number, or email address indicated
below. Bank or Borrower may change its mailing or electronic mail address or
facsimile number by giving the other party written notice thereof in accordance
with the terms of this Section 10.
If to Borrower:
Castlight Health, Inc.
150 Spear Street, Suite 400
San Francisco, California 94105
Attn: Siobhan Nolan Mangini
Email: snolan@castlight.com

With a copy (which
shall not constitute
notice) to:
Fenwick & West LLP
555 California Street
San Francisco, California 94104
Attn: Matthew Rossiter, Esq.
Email: mrossiter@fenwick.com

If to Bank:
Silicon Valley Bank
555 Mission Street, Suite 900
San Francisco, California 94105
Attn: Brandon Clark
Email: bclark@svb.com
Financial Statement Repository: L43f1c@svb.com

11.    CHOICE OF LAW, VENUE, JURY TRIAL WAIVER AND JUDICIAL REFERENCE
Except as otherwise expressly provided in any of the Loan Documents, California
law governs the Loan Documents without regard to principles of conflicts of law.
Borrower and Bank each submit to the exclusive jurisdiction of the State and
Federal courts in Santa Clara County, California; provided, however, that
nothing in this Agreement shall be deemed to operate to preclude Bank from
bringing suit or taking other legal action in any other jurisdiction to realize
on the Collateral or any other security for the Obligations, or to enforce a
judgment or other court order in favor of Bank. Borrower expressly submits and
consents in advance to such jurisdiction in any action or suit commenced in any
such court, and Borrower hereby waives any objection that it may have based upon
lack of personal jurisdiction, improper venue, or forum non conveniens and
hereby consents to the granting of such legal or equitable relief as is deemed
appropriate by such court. Borrower hereby waives personal service of the
summons, complaints, and other process issued in such action or suit and agrees
that service of such summons, complaints, and other process may be made by
registered or certified mail addressed to Borrower at the address set forth in,
or subsequently provided by Borrower in accordance with, Section 10 of this
Agreement and that service so made shall be deemed completed upon the earlier to
occur of Borrower’s actual receipt thereof or three (3) days after deposit in
the U.S. mails, proper postage prepaid.
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, BORROWER AND BANK EACH WAIVE
THEIR RIGHT TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION ARISING OUT OF OR
BASED UPON THIS AGREEMENT, THE LOAN DOCUMENTS OR ANY CONTEMPLATED TRANSACTION,
INCLUDING CONTRACT, TORT, BREACH OF DUTY AND ALL OTHER CLAIMS. THIS WAIVER IS A
MATERIAL INDUCEMENT FOR BOTH PARTIES TO ENTER INTO THIS AGREEMENT. EACH PARTY
HAS REVIEWED THIS WAIVER WITH ITS COUNSEL.
WITHOUT INTENDING IN ANY WAY TO LIMIT THE PARTIES’ AGREEMENT TO WAIVE THEIR
RESPECTIVE RIGHT TO A TRIAL BY JURY, if the above waiver of the right to a trial
by jury is not enforceable, the parties hereto agree that any and all disputes
or controversies of any nature between them arising at any time shall be decided
by a reference to a private judge, mutually selected by the parties (or, if they
cannot agree, by the Presiding Judge of the Santa Clara County, California
Superior Court) appointed in accordance with California Code of Civil Procedure
§ 638 (or pursuant to comparable provisions of federal law if the dispute falls
within the exclusive jurisdiction of the federal courts), sitting without a
jury, in Santa Clara County, California; and the parties hereby submit to the
jurisdiction of such court. The reference proceedings shall be conducted
pursuant to and in accordance with the provisions of California Code of Civil
Procedure Sections 638 through 645.1, inclusive. The private judge shall have
the power, among others, to grant provisional relief, including without
limitation, entering temporary restraining orders, issuing preliminary and
permanent injunctions and appointing receivers. All such proceedings shall be
closed to the public and confidential and all records relating thereto shall be
permanently sealed. If during the course of any dispute, a party desires to seek
provisional relief, but a judge has not been appointed at that point pursuant to
the judicial reference procedures, then such party may apply to the Santa Clara
County, California Superior Court for such relief. The proceeding before the
private judge shall be conducted in the same manner as it would be before a
court under the rules of evidence applicable to judicial proceedings. The
parties shall be entitled to discovery which shall be conducted in the same
manner as it would be before a court under the rules of discovery applicable to
judicial proceedings. The private judge shall oversee discovery and may enforce
all discovery rules and orders applicable to judicial proceedings in the same
manner as a trial court judge. The parties agree that the selected or appointed
private judge shall have the power to decide all issues in the action or
proceeding, whether of fact or of law, and shall report a statement of decision
thereon pursuant to California Code of Civil Procedure Section 644(a). Nothing
in this paragraph shall limit the right of any party at any time to exercise
self-help remedies, foreclose against collateral, or obtain provisional
remedies. The private judge shall also determine all issues relating to the
applicability, interpretation, and enforceability of this paragraph.
This Section 11 shall survive the termination of this Agreement.
12.    GENERAL PROVISIONS
12.1    Termination Prior to Maturity Date; Survival. All covenants,
representations and warranties made in this Agreement continue in full force
until this Agreement has terminated pursuant to its terms and all Obligations
have been satisfied. So long as Borrower has satisfied the Obligations (other
than inchoate indemnity obligations, any other obligations which, by their
terms, are to survive the termination of this Agreement, and any Obligations
under Bank Services Agreements that are cash collateralized in accordance with
Section 4.1 of this Agreement), this Agreement may be terminated prior to
(1) the Revolving Line Maturity Date by Borrower, effective three (3) Business
Days after written notice of termination is given to Bank or (1) Term Loan
Maturity Date pursuant to Section 2.4(c). Those obligations that are expressly
specified in this Agreement as surviving this Agreement’s termination shall
continue to survive notwithstanding this Agreement’s termination.
12.2    Successors and Assigns. This Agreement binds and is for the benefit of
the successors and permitted assigns of each party. Borrower may not assign this
Agreement or any rights or obligations under it without Bank’s prior written
consent (which may be granted or withheld in Bank’s discretion). Bank has the
right, without the consent of or notice to Borrower, to sell, transfer, assign,
negotiate, or grant participation in all or any part of, or any interest in,
Bank’s obligations, rights, and benefits under this Agreement and the other Loan
Documents.
12.3    Indemnification. Borrower agrees to indemnify, defend and hold Bank and
its directors, officers, employees, agents, attorneys, or any other Person
affiliated with or representing Bank (each, an “Indemnified Person”) harmless
against: (1) all obligations, demands, claims, and liabilities (collectively,
“Claims”) claimed or asserted by any other party in connection with the
transactions contemplated by the Loan Documents; and (1) all losses or expenses
(including Bank Expenses) in any way suffered, incurred, or paid by such
Indemnified Person as a result of, following from, consequential to, or arising
from transactions between Bank and Borrower (including reasonable attorneys’
fees and expenses), except for Claims and/or losses directly caused by such
Indemnified Person’s gross negligence or willful misconduct. This Section 12.3
shall survive until all statutes of limitation with respect to the Claims,
losses, and expenses for which indemnity is given shall have run.
12.4    Time of Essence. Time is of the essence for the performance of all
Obligations in this Agreement.
12.5    Severability of Provisions. Each provision of this Agreement is
severable from every other provision in determining the enforceability of any
provision.
12.6    Correction of Loan Documents. Bank may correct patent errors and fill in
any blanks in the Loan Documents consistent with the agreement of the parties.
12.7    Amendments in Writing; Waiver; Integration. No purported amendment or
modification of any Loan Document, or waiver, discharge or termination of any
obligation under any Loan Document, shall be enforceable or admissible unless,
and only to the extent, expressly set forth in a writing signed by the party
against which enforcement or admission is sought. Without limiting the
generality of the foregoing, no oral promise or statement, nor any action,
inaction, delay, failure to require performance or course of conduct shall
operate as, or evidence, an amendment, supplement or waiver or have any other
effect on any Loan Document. Any waiver granted shall be limited to the specific
circumstance expressly described in it, and shall not apply to any subsequent or
other circumstance, whether similar or dissimilar, or give rise to, or evidence,
any obligation or commitment to grant any further waiver. The Loan Documents
represent the entire agreement about this subject matter and supersede prior
negotiations or agreements. All prior agreements, understandings,
representations, warranties, and negotiations between the parties about the
subject matter of the Loan Documents merge into the Loan Documents.
12.8    Counterparts. This Agreement may be executed in any number of
counterparts and by different parties on separate counterparts, each of which,
when executed and delivered, is an original, and all taken together, constitute
one Agreement.
12.9    Confidentiality. In handling any confidential information, including but
not limited to any confidential information obtained pursuant to any audit, Bank
shall exercise the same degree of care that it exercises for its own proprietary
information, but disclosure of information may be made: (a) to Bank’s
Subsidiaries or Affiliates (such Subsidiaries and Affiliates, together with
Bank, collectively, “Bank Entities”); (b) to prospective transferees or
purchasers of any interest in the Credit Extensions (provided, however, that any
prospective transferee or purchaser shall have entered into an agreement
containing provisions substantially the same as those in this Section); (c) as
required by law, regulation, subpoena, or other order; (d) to Bank’s regulators
or as otherwise required in connection with Bank’s examination or audit; (e) as
Bank considers appropriate in exercising remedies under the Loan Documents; and
(f) to third-party service providers of Bank so long as such service providers
have executed a confidentiality agreement with Bank with terms no less
restrictive than those contained herein. Confidential information does not
include information that is either: (i) in the public domain or in Bank’s
possession when disclosed to Bank, or becomes part of the public domain (other
than as a result of its disclosure by Bank in violation of this Agreement) after
disclosure to Bank; or (ii) disclosed to Bank by a third party, if Bank does not
know that the third party is prohibited from disclosing the information.
Bank Entities may use anonymous forms of confidential information for aggregate
datasets, for analyses or reporting, and for any other uses not expressly
prohibited in writing by Borrower. The provisions of the immediately preceding
sentence shall survive termination of this Agreement.
12.10    Attorneys’ Fees, Costs and Expenses. In any action or proceeding
between Borrower and Bank arising out of or relating to the Loan Documents, the
prevailing party shall be entitled to recover its reasonable attorneys’ fees and
other costs and expenses incurred, in addition to any other relief to which it
may be entitled.
12.11    Electronic Execution of Documents. The words “execution,” “signed,”
“signature” and words of like import in any Loan Document shall be deemed to
include electronic signatures or the keeping of records in electronic form, each
of which shall be of the same legal effect, validity and enforceability as a
manually executed signature or the use of a paper-based recordkeeping systems,
as the case may be, to the extent and as provided for in any applicable law,
including, without limitation, any state law based on the Uniform Electronic
Transactions Act.
12.12    Captions. The headings used in this Agreement are for convenience only
and shall not affect the interpretation of this Agreement.
12.13    Construction of Agreement. The parties mutually acknowledge that they
and their attorneys have participated in the preparation and negotiation of this
Agreement. In cases of uncertainty this Agreement shall be construed without
regard to which of the parties caused the uncertainty to exist.
12.14    Relationship. The relationship of the parties to this Agreement is
determined solely by the provisions of this Agreement. The parties do not intend
to create any agency, partnership, joint venture, trust, fiduciary or other
relationship with duties or incidents different from those of parties to an
arm’s-length contract.
12.15    Third Parties. Nothing in this Agreement, whether express or implied,
is intended to: (1) confer any benefits, rights or remedies under or by reason
of this Agreement on any persons other than the express parties to it and their
respective permitted successors and assigns; (1) relieve or discharge the
obligation or liability of any person not an express party to this Agreement; or
(1) give any person not an express party to this Agreement any right of
subrogation or action against any party to this Agreement.
12.16    Transitional Arrangements. On the Effective Date, this Agreement shall
amend, restate and supersede the Prior Loan Agreement in its entirety, except as
provided in this Section. On the Effective Date, the rights and obligations of
the parties evidenced by the Prior Loan Agreement shall be evidenced by this
Agreement and the other Loan Documents and the grant of security interest in the
Collateral by the Borrower under the Prior Loan Agreement and the other “Loan
Documents” (as defined in the Prior Loan Agreement) shall continue under this
Agreement and the other Loan Documents, and such security interest and any other
rights and obligations which by their express terms survive the termination of
the Loan Documents shall not in any event be terminated, extinguished or
annulled but shall hereafter be governed by this Agreement and the other Loan
Documents. All references to the Prior Loan Agreement in any Loan Document or
other document or instrument delivered in connection therewith shall be deemed
to refer to this Agreement and the provisions hereof as amended, restated, or
otherwise modified from time to time.
13.    DEFINITIONS
13.1    Definitions. As used in the Loan Documents, the word “shall” is
mandatory, the word “may” is permissive, the word “or” is not exclusive, the
words “includes” and “including” are not limiting, the singular includes the
plural, and numbers denoting amounts that are set off in brackets are negative.
As used in this Agreement, the following capitalized terms have the following
meanings:
“Account” is any “account” as defined in the Code with such additions to such
term as may hereafter be made, and includes, without limitation, all accounts
receivable and other sums owing to Borrower.
“Account Debtor” is any “account debtor” as defined in the Code with such
additions to such term as may hereafter be made.
“Acquisition” is defined in Section 7.3.
“Advance” or “Advances” means a revolving credit loan (or revolving credit
loans) under the Revolving Line.
“Advance Rate” is the product of three hundred percent (300%), multiplied by the
Annualized Revenue Retention Percentage. For example, if the Annualized Revenue
Retention Percentage was 90.04%, the Advance Rate would be 270.12% (i.e., 300%
multiplied by 90.04%). The Advance Rate shall be adjusted by Bank monthly on the
first (1st) day of each calendar month based on the Annualized Revenue Retention
Percentage for the prior twelve (12) months. Notwithstanding anything to the
contrary herein, Bank may adjust the foregoing percentage in its good faith
business judgment based on events, conditions, contingencies, or risks which, as
determined by Bank, may adversely affect Collateral.
“Affiliate” is, with respect to any Person, each other Person that owns or
controls directly or indirectly the Person, any Person that controls or is
controlled by or is under common control with the Person, and each of that
Person’s senior executive officers, directors, partners and, for any Person that
is a limited liability company, that Person’s managers and members.
“Agreement” is defined in the preamble hereof.
“Annualized Churn Rate” is, as of any date of determination, the Average Monthly
Churn Rate, multiplied by twelve (12). For example, if the Average Monthly Churn
Rate for December 31, 2017 was .83%, the Annualized Churn Rate would be 9.96%,
calculated as follows: .83% multiplied by 12 = 9.96%.
“Annualized Revenue Retention Percentage” is, as of any date of determination,
one hundred percent (100%) minus the applicable Annualized Churn Rate as of such
date of determination. For example, if the Annualized Churn Rate as of December
31, 2017 was 9.96%, the Annualized Revenue Retention Percentage would be 90.04%,
calculated as follows: 100% minus 9.96% = 90.04%.
“Availability Amount” is (a) the lesser of (i) the Revolving Line or (ii) the
amount available under the Borrowing Base, minus (b) the outstanding principal
balance of any Advances.
“Average Monthly Churn Rate” is, as of any date of determination, the quotient
of (a) the gross Committed Monthly Recurring Revenue lost during the twelve (12)
month period ending on such date of determination, divided by (b) twelve (12),
divided by (c) the Committed Monthly Recurring Revenue as of the last day of
such twelve (12) month period. For example, if Borrower lost $99,600 in gross
Committed Monthly Recurring Revenue during the twelve (12) month period ending
on December 31, 2017 and had $1,000,000 in Committed Monthly Recurring Revenue
as of December 31, 2017, the Average Monthly Churn Rate for the twelve (12)
month period ending December 31, 2017 would be .83%, calculated as follows:
$99,600
12        = $8,300; then
$8,300
$1,000,000    =    .83%
“Authorized Signer” is any individual listed in Borrower’s Borrowing Resolution
who is authorized to execute the Loan Documents, including any Advance request
or Term Loan request, on behalf of Borrower.“Bank” is defined in the preamble
hereof.
“Bank Entities” is defined in Section 12.9.
“Bank Expenses” are all audit fees and expenses, costs, and expenses (including
reasonable attorneys’ fees and expenses) for preparing, amending, negotiating,
administering, defending and enforcing the Loan Documents (including, without
limitation, those incurred in connection with appeals or Insolvency Proceedings)
or otherwise incurred with respect to Borrower.
“Bank Services” are any products, credit services, and/or financial
accommodations previously, now, or hereafter provided to Borrower or any of its
Subsidiaries by Bank or any Bank Affiliate, including, without limitation, any
letters of credit, cash management services (including, without limitation,
merchant services, direct deposit of payroll, business credit cards, and check
cashing services), interest rate swap arrangements, and foreign exchange
services as any such products or services may be identified in Bank’s various
agreements related thereto (each, a “Bank Services Agreement”).
“Board” is Borrower’s board of directors.
“Borrower” is defined in the preamble hereof.
“Borrower’s Books” are all Borrower’s books and records including ledgers,
federal and state tax returns, records regarding Borrower’s assets or
liabilities, the Collateral, business operations or financial condition, and all
computer programs or storage or any equipment containing such information.
“Borrowing Base” is the product of the Advance Rate from the immediately
preceding month multiplied by the Committed Monthly Recurring Revenue as of the
end of the immediately preceding fiscal quarter.
“Borrowing Resolutions” are, with respect to any Person, those resolutions
substantially in the form attached hereto as Exhibit D.
“Business Day” is any day that is not a Saturday, Sunday or a day on which Bank
is closed.
“Cash Equivalents” means (a) marketable direct obligations issued or
unconditionally guaranteed by the United States or any agency or any State
thereof having maturities of not more than one (1) year from the date of
acquisition; (b) commercial paper maturing no more than one (1) year after its
creation and having the highest rating from either Standard & Poor’s Ratings
Group or Moody’s Investors Service, Inc.; (c) Bank’s certificates of deposit
issued maturing no more than one (1) year after issue; and (d) money market
funds at least ninety-five percent (95%) of the assets of which constitute Cash
Equivalents of the kinds described in clauses (a) through (c) of this
definition.
“Change in Control” means (a) at any time, any “person” or “group” (as such
terms are used in Sections 13(d) and 14(d) of the Securities Exchange Act of
1934, as amended (the “Exchange Act”)), (other than strategic investors who have
acquired Borrower’s equity securities from Borrower and venture capital
investors) shall become, or obtain rights (whether by means or warrants, options
or otherwise) to become, the “beneficial owner” (as defined in Rules 13(d)-3 and
13(d)‑5 under the Exchange Act), directly or indirectly, of thirty-five percent
(35%) or more of the ordinary voting power for the election of directors of
Borrower (determined on a fully diluted basis) other than by the sale of
Borrower’s equity securities in a public offering or by Borrower’s sale of its
equity securities to venture capital, strategic or private equity investors so
long as Borrower identifies to Bank the venture capital, strategic or private
equity investors at least seven (7) Business Days prior to the closing of the
transaction and provides to Bank a description of the material terms of the
transaction; or (b) at any time, Castlight shall cease to own and control, of
record and beneficially, directly or indirectly, one hundred percent (100%) of
each class of outstanding capital stock of Jiff, unless applicable law of the
jurisdiction of incorporation requires otherwise, free and clear of all Liens
(except Liens created by this Agreement).
“Claims” is defined in Section 12.3.
“Code” is the Uniform Commercial Code, as the same may, from time to time, be
enacted and in effect in the State of California; provided, that, to the extent
that the Code is used to define any term herein or in any Loan Document and such
term is defined differently in different Articles or Divisions of the Code, the
definition of such term contained in Article or Division 9 shall govern;
provided further, that in the event that, by reason of mandatory provisions of
law, any or all of the attachment, perfection, or priority of, or remedies with
respect to, Bank’s Lien on any Collateral is governed by the Uniform Commercial
Code in effect in a jurisdiction other than the State of California, the term
“Code” shall mean the Uniform Commercial Code as enacted and in effect in such
other jurisdiction solely for purposes of the provisions thereof relating to
such attachment, perfection, priority, or remedies and for purposes of
definitions relating to such provisions.
“Collateral” is any and all properties, rights and assets of Borrower described
on Exhibit A.
“Collateral Account” is any Deposit Account, Securities Account, or Commodity
Account.
“Commitment Fee” is defined in Section 2.7(a).
“Committed Monthly Recurring Revenue” is as of the end of any fiscal quarter,
all Recurring Revenue of Borrower, determined in accordance with GAAP, divided
by twelve (12), but excluding any Recurring Revenue from contracts that have
churned.
“Commodity Account” is any “commodity account” as defined in the Code with such
additions to such term as may hereafter be made.
“Compliance Statement” is that certain certificate in the form attached hereto
as Exhibit B.
“Contingent Obligation” is, for any Person, any direct or indirect liability,
contingent or not, of that Person for (a) any indebtedness, lease, dividend,
letter of credit or other obligation of another such as an obligation, in each
case, directly or indirectly guaranteed, endorsed, co made, discounted or sold
with recourse by that Person, or for which that Person is directly or indirectly
liable; (b) any obligations for undrawn letters of credit for the account of
that Person; and (c) all obligations from any interest rate, currency or
commodity swap agreement, interest rate cap or collar agreement, or other
agreement or arrangement designated to protect a Person against fluctuation in
interest rates, currency exchange rates or commodity prices; but “Contingent
Obligation” does not include endorsements in the ordinary course of business.
The amount of a Contingent Obligation is the stated or determined amount of the
primary obligation for which the Contingent Obligation is made or, if not
determinable, the maximum reasonably anticipated liability for it determined by
the Person in good faith; but the amount may not exceed the maximum of the
obligations under any guarantee or other support arrangement.
“Control Agreement” is any control agreement entered into among the depository
institution at which Borrower maintains a Deposit Account or the securities
intermediary or commodity intermediary at which Borrower maintains a Securities
Account or a Commodity Account, Borrower, and Bank pursuant to which Bank
obtains control (within the meaning of the Code) over such Deposit Account,
Securities Account, or Commodity Account.
“Conversion Date” is defined in Section 2.4(b).
“Copyrights” are any and all copyright rights, copyright applications, copyright
registrations and like protections in each work of authorship and derivative
work thereof, whether published or unpublished and whether or not the same also
constitutes a trade secret.
“Credit Extension” is any Advance, the Term Loan, or any other extension of
credit by Bank for Borrower’s benefit.
“Default Rate” is defined in Section 2.6(b).
“Deferred Jiff Final Payment” means the unaccrued portion of the “Final Payment”
due to Bank under the Prior Loan Agreement equal to approximately Two Hundred
Twenty-Five Thousand Three Hundred Twenty-Eight Dollars ($225,328).
“Deposit Account” is any “deposit account” as defined in the Code with such
additions to such term as may hereafter be made.
“Designated Deposit Account” is the multicurrency account denominated in
Dollars, account number ending 4019 (last 4 digits only), maintained by
Castlight with Bank.
“Dollar Equivalent” is, at any time, (a) with respect to any amount denominated
in Dollars, such amount, and (b) with respect to any amount denominated in a
Foreign Currency, the equivalent amount therefor in Dollars as determined by
Bank at such time on the basis of the then-prevailing rate of exchange in San
Francisco, California, for sales of the Foreign Currency for transfer to the
country issuing such Foreign Currency.
“Dollars,” “dollars” or use of the sign “$” means only lawful money of the
United States and not any other currency, regardless of whether that currency
uses the “$” sign to denote its currency or may be readily converted into lawful
money of the United States.
“Domestic Subsidiary” means a Subsidiary organized under the laws of the United
States or any state or territory thereof or the District of Columbia.
“Effective Date” is defined in the preamble hereof.
“Equipment” is all “equipment” as defined in the Code with such additions to
such term as may hereafter be made, and includes without limitation all
machinery, fixtures, goods, vehicles (including motor vehicles and trailers),
and any interest in any of the foregoing.
“ERISA” is the Employee Retirement Income Security Act of 1974, and its
regulations.
“Event of Default” is defined in Section 8.
“Exchange Act” is the Securities Exchange Act of 1934, as amended.
“Existing Term Loan Facility” is defined in Recital A.
“Existing Recurring Revenue Loan Facility” is defined in Recital A.
“Existing Loan Facilities” is defined in Recital A.
“Final Payment” is a payment (in addition to and not a substitution for the
regular monthly payments of principal and accrued interest) due on the dates set
forth in Section 2.7(b), equal to Two Hundred Sixty-Four Thousand Nine Hundred
Forty-One and 32/100 Dollars ($264,941.32).
“Final Payment Percentage” is equal to four and three-quarters of one percent
(4.75%).
“Financial Statement Repository” is Bank’s e-mail address specified in Section
10 or such other means of collecting information approved and designated by Bank
after providing notice thereof to borrower from time to time.
“Foreign Currency” means lawful money of a country other than the United States.
“Foreign Subsidiary” means any Subsidiary which is not a Domestic Subsidiary.
“Funding Date” is any date on which a Credit Extension is made to or for the
account of Borrower which shall be a Business Day.
“FX Contract” is any foreign exchange contract by and between Borrower and Bank
under which Borrower commits to purchase from or sell to Bank a specific amount
of Foreign Currency on a specified date.
“GAAP” is generally accepted accounting principles set forth in the opinions and
pronouncements of the Accounting Principles Board of the American Institute of
Certified Public Accountants and statements and pronouncements of the Financial
Accounting Standards Board or in such other statements by such other Person as
may be approved by a significant segment of the accounting profession, which are
applicable to the circumstances as of the date of determination.
“General Intangibles” is all “general intangibles” as defined in the Code in
effect on the date hereof with such additions to such term as may hereafter be
made, and includes without limitation, all Intellectual Property, claims, income
and other tax refunds, security and other deposits, payment intangibles,
contract rights, options to purchase or sell real or personal property, rights
in all litigation presently or hereafter pending (whether in contract, tort or
otherwise), insurance policies (including without limitation key man, property
damage, and business interruption insurance), payments of insurance and rights
to payment of any kind.
“Good Faith Deposit” is defined in Section 2.7(f).
“Governmental Approval” is any consent, authorization, approval, order, license,
franchise, permit, certificate, accreditation, registration, filing or notice,
of, issued by, from or to, or other act by or in respect of, any Governmental
Authority.
“Governmental Authority” is any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self-regulatory
organization.
“Indebtedness” is (a) indebtedness for borrowed money or the deferred price of
property or services, such as reimbursement and other obligations for surety
bonds and letters of credit, (b) obligations evidenced by notes, bonds,
debentures or similar instruments, (c) capital lease obligations, and
(d) Contingent Obligations.
“Indemnified Person” is defined in Section 12.3.
“Initial Audit” is Bank’s inspection and audit of Borrower’s Accounts, the
Collateral, and Borrower’s Books with results satisfactory to Bank in its sole
and absolute discretion.
“Insolvency Proceeding” is any proceeding by or against any Person under the
United States Bankruptcy Code, or any other bankruptcy or insolvency law,
including assignments for the benefit of creditors, compositions, extensions
generally with its creditors, or proceedings seeking reorganization,
arrangement, or other relief.
“Intellectual Property” means, with respect to any Person, all of such Person’s
right, title, and interest in and to the following:
(a)    its Copyrights, Trademarks and Patents;
(b)    any and all trade secrets and trade secret rights, including, without
limitation, any rights to unpatented inventions, know-how, operating manuals;
(c)    any and all source code;
(d)    any and all design rights which may be available to such Person;
(e)    any and all claims for damages by way of past, present and future
infringement of any of the foregoing, with the right, but not the obligation, to
sue for and collect such damages for said use or infringement of the
Intellectual Property rights identified above; and
(f)    all amendments, renewals and extensions of any of the Copyrights,
Trademarks or Patents.
“Interest-Only Period” means the period commencing on the Effective Date and
continuing through September 30, 2018.
“Inventory” is all “inventory” as defined in the Code in effect on the date
hereof with such additions to such term as may hereafter be made, and includes
without limitation all merchandise, raw materials, parts, supplies, packing and
shipping materials, work in process and finished products, including without
limitation such inventory as is temporarily out of Borrower’s custody or
possession or in transit and including any returned goods and any documents of
title representing any of the above.
“Investment” is any beneficial ownership interest in any Person (including
stock, partnership interest or other securities), and any loan, advance or
capital contribution to any Person.
“Key Person” is Siobhan Nolan Mangini, who is Chief Financial Officer of
Castlight as of the Effective Date.
“Letter of Credit” is a standby or commercial letter of credit issued by Bank
upon request of Borrower based upon an application, guarantee, indemnity, or
similar agreement.
“Lien” is a claim, mortgage, deed of trust, levy, charge, pledge, security
interest or other encumbrance of any kind, whether voluntarily incurred or
arising by operation of law or otherwise against any property.
“Liquidity Ratio” means a ratio of (i) Quick Assets to (ii) the aggregate
outstanding principal balance of Obligations.
“Loan Documents” are, collectively, this Agreement and any schedules, exhibits,
certificates, notices, and any other documents related to this Agreement, the
Warrant, any Bank Services Agreement, any subordination agreement, any note, or
notes or guaranties executed by Borrower, and any other present or future
agreement by Borrower with or for the benefit of Bank in connection with this
Agreement or Bank Services, all as amended, restated, or otherwise modified.
“Make-Whole Premium” is an amount equal (A) two percent (2.00%) of the
outstanding Term Loan if the prepayment is made before the date that is twelve
(12) months after the Effective Date, and (B) one percent (1.00%) of the
outstanding Term Loan if the prepayment is made on or after the date that is
twelve (12) months after the Effective Date, but before the Term Loan Maturity
Date. Notwithstanding the foregoing, Bank agrees to waive the Make-Whole Premium
if Bank closes on the refinance and re-documentation of the Term Loan under this
Agreement under another division of Bank (in its sole and exclusive discretion).
“Material Adverse Change” is (a) a material impairment in the perfection or
priority of Bank’s Lien in the Collateral or in the value of such Collateral;
(b) a material adverse change in the business, operations, or financial
condition of Borrower; or (c) a material impairment of the prospect of repayment
of any portion of the Obligations.
“Obligations” are Borrower’s obligations to pay when due any debts, principal,
interest, fees, Bank Expenses, and other amounts Borrower owes Bank now or
later, whether under this Agreement, the other Loan Documents, or otherwise,
including, without limitation, all obligations relating to letters of credit
(including reimbursement obligations for drawn and undrawn letters of credit),
cash management services, and foreign exchange contracts, if any, and including
interest accruing after Insolvency Proceedings begin and debts, liabilities, or
obligations of Borrower assigned to Bank, and to perform Borrower’s duties under
the Loan Documents.
“Operating Documents” are, for any Person, such Person’s formation documents, as
certified by the Secretary of State (or equivalent agency) of such Person’s
jurisdiction of organization on a date that is no earlier than thirty (30) days
prior to the Effective Date, and, (a) if such Person is a corporation, its
bylaws in current form, (b) if such Person is a limited liability company, its
limited liability company agreement (or similar agreement), and (c) if such
Person is a partnership, its partnership agreement (or similar agreement), each
of the foregoing with all current amendments or modifications thereto.
“Overadvance” is defined in Section 2.5.
“Patents” means all patents, patent applications and like protections including
without limitation improvements, divisions, continuations, renewals, reissues,
extensions and continuations-in-part of the same.
“Payment/Advance Form” is that certain form attached hereto as Exhibit C.
“Perfection Certificate” is defined in Section 5.1.
“Permitted Acquisition” means an Acquisition by Borrower provided (a) total cash
consideration for such Acquisition does not in the aggregate exceed Ten Million
Dollars ($10,000,000) in any fiscal year; (b) the Target shall be in a similar
line of business as that of the Borrower; (c) the Target shall be a going
concern (other than in respect of the formation of a Subsidiary formed to effect
the Acquisition), not involved in any material litigation that is not fully
covered by reserves and/or insurance; (d) no Event of Default has occurred and
is continuing or would exist after giving effect to such Acquisition; (e) if
such Acquisition is in the form of a merger by Borrower into another Person,
either Borrower is the surviving legal entity; (f) if such Acquisition is in the
form of a merger by a Subsidiary into another Person, one hundred percent (100%)
of the outstanding and issued equity of the surviving legal entity shall be
owned by Borrower or a Subsidiary; (g) no Indebtedness shall be assumed by any
Borrower in connection with such Acquisition; (h) the Acquisition is not a
hostile Acquisition; and (i) the Board has approved such Acquisition.
“Permitted Indebtedness” is:
(a)    Borrower’s Indebtedness to Bank under this Agreement and the other Loan
Documents;
(b)    Indebtedness existing on the Effective Date and shown on the Perfection
Certificate;
(c)    Subordinated Debt;
(d)    unsecured Indebtedness to trade creditors incurred in the ordinary course
of business;
(e)    Indebtedness incurred as a result of endorsing negotiable instruments
received in the ordinary course of business;
(f)    Indebtedness secured by Liens permitted under clauses (a) and (c) of the
definition of “Permitted Liens” hereunder; and
(g)    extensions, refinancings, modifications, amendments and restatements of
any items of Permitted Indebtedness (a) through (f) above, provided that the
principal amount thereof is not increased or the terms thereof are not modified
to impose more burdensome terms upon Borrower or its Subsidiary, as the case may
be.
“Permitted Investments” are:
(a)    Investments (including, without limitation, Subsidiaries) existing on the
Effective Date and shown on the Perfection Certificate;
(b)    (i) Investments consisting of Cash Equivalents, and (ii) any Investments
permitted by Borrower’s investment policy, as amended from time to time,
provided that such investment policy (and any such amendment thereto) has been
approved in writing by Bank;
(c)    Investments consisting of the endorsement of negotiable instruments for
deposit or collection or similar transactions in the ordinary course of
Borrower;
(d)    Investments consisting of deposit accounts in which Bank has a perfected
security interest;
(e)    Investments accepted in connection with Transfers permitted by
Section 7.1;
(f)    Investments (1) by Borrower in Subsidiaries not to exceed Two Hundred
Fifty Thousand Dollars ($250,000) in the aggregate in any fiscal year and (1) by
Subsidiaries in other Subsidiaries not to exceed Two Hundred Fifty Thousand
Dollars ($250,000) in the aggregate in any fiscal year or in Borrower;
(g)    Investments consisting of (1) travel advances and employee relocation
loans and other employee loans and advances in the ordinary course of business,
and (1) loans to employees, officers or directors relating to the purchase of
equity securities of Borrower or its Subsidiaries pursuant to employee stock
purchase plans or agreements approved by the Board;
(h)    Investments (including debt obligations) received in connection with the
bankruptcy or reorganization of customers or suppliers and in settlement of
delinquent obligations of, and other disputes with, customers or suppliers
arising in the ordinary course of business;
(i)    Investments consisting of notes receivable of, or prepaid royalties and
other credit extensions, to customers and suppliers who are not Affiliates, in
the ordinary course of business; provided that this paragraph (i) shall not
apply to Investments of Borrower in any Subsidiary; and
(j)    Permitted Acquisitions.
“Permitted Liens” are:
(a)    Liens existing on the Effective Date and shown on the Perfection
Certificate or arising under this Agreement and the other Loan Documents;
(b)    Liens for taxes, fees, assessments or other government charges or levies,
either (1) not due and payable or (1) being contested in good faith and for
which Borrower maintains adequate reserves on its Books, provided that no notice
of any such Lien has been filed or recorded under the Internal Revenue Code of
1986, as amended, and the Treasury Regulations adopted thereunder;
(c)    purchase money Liens (1) on Equipment acquired or held by Borrower
incurred for financing the acquisition of the Equipment securing no more than
Two Hundred Fifty Thousand Dollars ($250,000) in the aggregate amount
outstanding, or (1) existing on Equipment when acquired, if the Lien is confined
to the property and improvements and the proceeds of the Equipment;
(d)    Liens of carriers, warehousemen, suppliers, or other Persons that are
possessory in nature arising in the ordinary course of business so long as such
Liens attach only to Inventory, securing liabilities in the aggregate amount not
to exceed Fifty Thousand Dollars ($50,000) and which are not delinquent or
remain payable without penalty or which are being contested in good faith and by
appropriate proceedings which proceedings have the effect of preventing the
forfeiture or sale of the property subject thereto;
(e)    Liens to secure payment of workers’ compensation, employment insurance,
old-age pensions, social security and other like obligations incurred in the
ordinary course of business (other than Liens imposed by ERISA);
(f)    Liens incurred in the extension, renewal or refinancing of the
indebtedness secured by Liens described in (a) through (c), but any extension,
renewal or replacement Lien must be limited to the property encumbered by the
existing Lien and the principal amount of the indebtedness may not increase;
(g)    leases or subleases of real property granted in the ordinary course of
Borrower’s business (or, if referring to another Person, in the ordinary course
of such Person’s business), and leases, subleases, non-exclusive licenses or
sublicenses of personal property (other than Intellectual Property) granted in
the ordinary course of Borrower’s business (or, if referring to another Person,
in the ordinary course of such Person’s business), if the leases, subleases,
licenses and sublicenses do not prohibit granting Bank a security interest
therein;
(h)    non-exclusive licenses of Intellectual Property granted to third parties
in the ordinary course of business;
(i)    Liens arising from attachments or judgments, orders, or decrees in
circumstances not constituting an Event of Default under Sections 8.4 and 8.7;
and
(j)    Liens in favor of other financial institutions arising in connection with
Borrower’s deposit and/or securities accounts held at such institutions,
provided that Bank has a perfected security interest in the amounts held in such
deposit and/or securities accounts.
“Person” is any individual, sole proprietorship, partnership, limited liability
company, joint venture, company, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, firm, joint
stock company, estate, entity or government agency.
“Prime Rate” is the rate of interest per annum from time to time published in
the money rates section of The Wall Street Journal or any successor publication
thereto as the “prime rate” then in effect; provided that, in the event such
rate of interest is less than zero, such rate shall be deemed to be zero for
purposes of this Agreement; and provided further that if such rate of interest,
as set forth from time to time in the money rates section of The Wall Street
Journal, becomes unavailable for any reason as determined by Bank, the “Prime
Rate” shall mean the rate of interest per annum announced by Bank as its prime
rate in effect at its principal office in the State of California (such Bank
announced Prime Rate not being intended to be the lowest rate of interest
charged by Bank in connection with extensions of credit to debtors); provided
that, in the event such rate of interest is less than zero, such rate shall be
deemed to be zero for purposes of this Agreement.
“Prior Loan Agreement” is defined in Recital A.
“Quarterly/Monthly Financial Statements” is defined in Section 6.2(b).
“Quick Assets” is, on any date, Borrower’s unrestricted cash and Cash
Equivalents at Bank and its Affiliates plus net billed Accounts.
“Recurring Revenue” is the total annualized subscription revenue of Borrower
received from customer contracts in the ordinary course of Borrower’s business,
in each case determined in accordance with GAAP and specifically excluding
revenue or accounts receivable based on (i) sales of inventory, goods or
equipment, (ii) transaction revenue not received in the ordinary course of
business, (iii) sales of services not in the ordinary course of business, (iv)
revenue received due to one-time, non-recurring transactions, (v) add-on
purchases by Borrower's existing clients not resulting in a continuing stream of
revenue, (vi) advertising revenue and usage based processing and advertising
revenue, (vii) non-recurring, non-continuous or irregular sources of revenue
(including, without limitation, non-recurring set-up fees), and (viii) such
other exclusions as Bank shall determine, in its reasonable discretion.
“Registered Organization” is any “registered organization” as defined in the
Code with such additions to such term as may hereafter be made.
“Requirement of Law” is as to any Person, the organizational or governing
documents of such Person, and any law (statutory or common), treaty, rule or
regulation or determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.
“Reserves” means, as of any date of determination, such amounts as Bank may from
time to time establish and revise in its good faith business judgment, reducing
the amount of Advances and other financial accommodations which would otherwise
be available to Borrower (a) to reflect events, conditions, contingencies or
risks which, as determined by Bank in its good faith business judgment, do or
may adversely affect (i) the Collateral or any other property which is security
for the Obligations or its value (including without limitation any increase in
delinquencies of Accounts), (ii) the assets, business or prospects of Borrower,
or (iii) the security interests and other rights of Bank in the Collateral
(including the enforceability, perfection and priority thereof); or (b) to
reflect Bank’s reasonable belief that any collateral report or financial
information furnished by or on behalf of Borrower to Bank is or may have been
incomplete, inaccurate or misleading in any material respect; or (c) in respect
of any state of facts which Bank determines constitutes an Event of Default or
may, with notice or passage of time or both, constitute an Event of Default.
“Responsible Officer” is any of the Chief Executive Officer, President, Chief
Financial Officer and Controller of Borrower.
“Restricted License” is any material license or other agreement with respect to
which Borrower is the licensee, the absence of which could reasonably be
expected to result in a Material Adverse Change (a) that prohibits or otherwise
restricts Borrower from granting a security interest in Borrower’s interest in
such license or agreement or any other property, or (b) for which a default
under or termination of could reasonably be expected to interfere with the
Bank’s right to sell any Collateral.
“Revolving Line” is an aggregate principal amount equal to Twenty-Five Million
Dollars ($25,000,000).
“Revolving Line Maturity Date” is April 3, 2019.
“SEC” shall mean the Securities and Exchange Commission, any successor thereto,
and any analogous Governmental Authority.
“Securities Account” is any “securities account” as defined in the Code with
such additions to such term as may hereafter be made.
“Subordinated Debt” is indebtedness incurred by Borrower subordinated to all of
Borrower’s now or hereafter indebtedness to Bank (pursuant to a subordination,
intercreditor, or other similar agreement in form and substance satisfactory to
Bank entered into between Bank and the other creditor), on terms acceptable to
Bank.
“Subsidiary” is, as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned, or the management of which is
otherwise controlled, directly or indirectly through one or more intermediaries,
or both, by such Person. Unless the context otherwise requires, each reference
to a Subsidiary herein shall be a reference to a Subsidiary of Borrower.
“Target” is defined in Section 7.3.
“Termination Fee” is defined in Section 2.7(e).
“Term Loan” is a loan made by Bank pursuant to the terms of Section 2.4.
“Term Loan Amount” is Five Million Five Hundred Seventy Seven Thousand Seven
Hundred Twelve Dollars ($5,577,712).
“Term Loan Maturity Date” is September 1, 2021.
“Term Loan Payment” is defined in Section 2.4(b).
“Term Loan Repayment Period” is a period of time equal to thirty (36)
consecutive months commencing on the Conversion Date.
“Threshold Amount” is Eleven Million Dollars ($11,000,000).
“Trademarks” means any trademark and servicemark rights, whether registered or
not, applications to register and registrations of the same and like
protections, and the entire goodwill of the business of Borrower connected with
and symbolized by such trademarks.
“Transfer” is defined in Section 7.1.
“Warrant” is, collectively, that certain (i) Warrant to Purchase Stock dated as
of May 12, 2015, and (ii) Warrant to Purchase Common Stock dated as of August
29, 2016, each executed by Jiff in favor of Bank, as the same may be amended,
modified, supplemented or restated from time to time.
[Signature page follows.]







IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the Effective Date.
BORROWER:
JIFF INC.
By: /s/ Robert (Derek) Newell    
Robert (Derek) Newell, CEO


CASTLIGHT HEALTH, INC.




By: /s/ Siobhan Nolan Mangini    
Siobhan Nolan Mangini, CFO




BANK:
SILICON VALLEY BANK


By: /s/ Brandon Clark    
Brandon Clark, Vice President







EXHIBIT A – COLLATERAL DESCRIPTION
The Collateral consists of all of Borrower’s right, title and interest in and to
the following personal property:
All goods, Accounts (including health-care receivables), Equipment, Inventory,
contract rights or rights to payment of money, leases, license agreements,
franchise agreements, General Intangibles (except as provided below), commercial
tort claims, documents, instruments (including any promissory notes), chattel
paper (whether tangible or electronic), cash, deposit accounts, fixtures,
letters of credit rights (whether or not the letter of credit is evidenced by a
writing), securities, and all other investment property, supporting obligations,
and financial assets, whether now owned or hereafter acquired, wherever located;
and
All Borrower’s Books relating to the foregoing, and any and all claims, rights
and interests in any of the above and all substitutions for, additions,
attachments, accessories, accessions and improvements to and replacements,
products, proceeds and insurance proceeds of any or all of the foregoing.
Notwithstanding the foregoing, the Collateral does not include: (a) more than
65% of the presently existing and hereafter arising issued and outstanding
shares of capital stock owned by Borrower of any Foreign Subsidiary which shares
entitle the holder thereof to vote for directors or any other matter, or any
Subsidiary that is a controlled foreign corporation (as defined in the Internal
Revenue Code), provided that the Collateral shall include one hundred percent
(100%) of the issued and outstanding non-voting capital stock of such
Subsidiary; (b) any interest of Borrower as a lessee or sublessee under a real
property lease; (c) rights held under a license that are not assignable by their
terms without the consent of the licensor thereof (but only to the extent such
restriction on assignment is enforceable under applicable law); (d) any interest
of Borrower as a lessee under an Equipment lease if Borrower is prohibited by
the terms of such lease from granting a security interest in such lease or under
which such an assignment or Lien would cause a default to occur under such
lease; provided, however, that upon termination of such prohibition, such
interest shall immediately become Collateral without any action by Borrower or
Bank; (e) Governmental Approvals issued by or from any governmental or
regulatory authority if granting a security interest or Lien thereon is
prohibited or would expose Borrower to the risk of termination, revocation or
any similar result with respect to such Governmental Approval; or (f) any
Intellectual Property; provided, however, the Collateral shall include all
Accounts and all proceeds of Intellectual Property. If a judicial authority
(including a U.S. Bankruptcy Court) would hold that a security interest in the
underlying Intellectual Property is necessary to have a security interest in
such Accounts and such property that are proceeds of Intellectual Property, then
the Collateral shall automatically, and effective as of the Effective Date,
include the Intellectual Property to the extent necessary to permit perfection
of Bank’s security interest in such Accounts and such other property of Borrower
that are proceeds of the Intellectual Property.
Pursuant to the terms of a certain negative pledge arrangement with Bank,
Borrower has agreed not to encumber any of its Intellectual Property without
Bank’s prior written consent.





EXHIBIT B
COMPLIANCE STATEMENT
TO:    SILICON VALLEY BANK            Date:                     
FROM:    JIFF INC. and CASTLIGHT HEALTH, INC.
Under the terms and conditions of the Second Amended and Restated Loan and
Security Agreement between Borrower and Bank (the “Agreement”):
Borrower is in complete compliance for the period ending _______________ with
all required covenants except as noted below.
Attached are the required documents evidencing such compliance, setting forth
calculations prepared in accordance with GAAP consistently applied from one
period to the next except as explained in an accompanying letter or footnotes.
Capitalized terms used but not otherwise defined herein shall have the meanings
given them in the Agreement.
Please indicate compliance status by circling Yes/No under “Complies” column.
 
Reporting Covenants
Required
Complies
 
 
 
Quarterly/Monthly Financial statements with
Compliance Statement (“CS”)
Quarterly within 45 days*
Yes No
Annual financial statement (CPA Audited, as required by Board or Company
prepared) + CS
FYE within 90 days if audited;
unaudited due FYE 60 days when
Board does not require audited
financial statements
Yes No
Monthly Churn Report, AR & AP Agings
Monthly within 30 days**
Yes No
Quarterly forecast preview including churn metrics
21st day in 3rd month of each quarter
Yes No
Recurring Revenue Report (including SaaS Metrics)
Quarterly within 30 days
Yes No
10‑Q, 10‑K and 8-K
Within 10 days after filing with SEC
Yes No
Board Projections
Within 30 days after FYE and as
updated
Yes No
Field Exams
Annually and as conditions
warrant
Yes No





Financial Covenant
Required
Actual
Complies
Maintain:
 
 
 
Minimum Liquidity Ratio (tested monthly)***:
1.50:1.00
____:1.00
Yes No

*Provided, however, that if the aggregate outstanding principal balance of
Obligations is greater than or equal to the Threshold Amount, such Compliance
Statement shall be due within thirty (30) days after the last day of each month
thereafter and continuing through the Term Loan Maturity Date.
**From and after the funding of the initial Advance.
***Commencing on the date the aggregate outstanding Obligations is greater than
or equal to Threshold Amount and continuing through the Term Loan Maturity Date.


The following financial covenant analyses and information set forth in Schedule
1 attached hereto are true and accurate as of the date of this Certificate.




Other Matters


Have there been any amendments of or other changes to the capitalization table
of Borrower and to the Operating Documents of Borrower or any of its
Subsidiaries? If yes, provide copies of any such amendments or changes with this
Compliance Statement.
Yes
No



The following are the exceptions with respect to the certification above: (If no
exceptions exist, state “No exceptions to note.”)


--------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------









Schedule 1 to Compliance Statement
Financial Covenant of Borrower


In the event of a conflict between this Schedule and the Loan Agreement, the
terms of the Loan Agreement shall govern.


Dated:    ____________________


I.    Liquidity Ratio (Section 6.9)
Required: 1.50:1.00


Actual:


A.
Aggregate value of Borrower’s unrestricted cash and Cash Equivalents maintained
at Bank
$_____
B.
Aggregate value of net billed Accounts
$_____
C.
Quick Assets (line A plus line B)
$_____
D.
Aggregate outstanding principal balance of Obligations
$_____
E.
Liquidity Ratio (line C divided by line D)
____:1.00



Is line E equal to or greater than the amount required above?


  No, not in compliance                      Yes, in compliance



EXHIBIT C – LOAN PAYMENT/ADVANCE REQUEST FORM


DEADLINE FOR SAME DAY PROCESSING IS NOON PACIFIC TIME


Fax To:     Date: _____________________



--------------------------------------------------------------------------------

LOAN PAYMENT:
JIFF INC. AND CASTLIGHT HEALTH, INC.


From Account #________________________________    To Account
#__________________________________________________
(Deposit Account #)                        (Loan Account #)
Principal $____________________________________    and/or Interest
$________________________________________________


Authorized Signature:        Phone Number:     
Print Name/Title:     



--------------------------------------------------------------------------------




--------------------------------------------------------------------------------

LOAN ADVANCE:


Complete Outgoing Wire Request section below if all or a portion of the funds
from this loan advance are for an outgoing wire.


From Account #________________________________    To Account
#__________________________________________________
(Loan Account #)                        (Deposit Account #)


Amount of Advance $___________________________


All Borrower’s representations and warranties in the Second Amended and Restated
Loan and Security Agreement are true, correct and complete in all material
respects on the date of the request for an advance; provided, however, that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof; and provided, further that those representations and warranties
expressly referring to a specific date shall be true, accurate and complete in
all material respects as of such date:


Authorized Signature:        Phone Number:     
Print Name/Title:     



--------------------------------------------------------------------------------




--------------------------------------------------------------------------------

OUTGOING WIRE REQUEST:
Complete only if all or a portion of funds from the loan advance above is to be
wired.
Deadline for same day processing is noon, Pacific Time


Beneficiary Name: _____________________________        Amount of Wire: $    
Beneficiary Bank: ______________________________        Account Number:     
City and State:     


Beneficiary Bank Transit (ABA) #:         Beneficiary Bank Code (Swift, Sort,
Chip, etc.):     
(For International Wire Only)


Intermediary Bank:         Transit (ABA) #:     
For Further Credit to:     


Special Instruction:     


By signing below, I (we) acknowledge and agree that my (our) funds transfer
request shall be processed in accordance with and subject to the terms and
conditions set forth in the agreements(s) covering funds transfer service(s),
which agreements(s) were previously received and executed by me (us).


Authorized Signature: ___________________________    2nd Signature (if
required): _______________________________________
Print Name/Title: ______________________________    Print Name/Title:
______________________________________________
Telephone #:                 Telephone #:     

--------------------------------------------------------------------------------




EXHIBIT D
Form of Borrowing Resolutions
(see attached)







